EXHIBIT 10.53

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (this “Sublease”) is entered into as of the 30th day of
December, 2003, by and between VERIZON MEDIA VENTURES, INC. (f/k/a GTE Media
Ventures Incorporated), a Delaware corporation (“Sublandlord”), and KNOLOGY
BROADBAND OF FLORIDA, INC., a Delaware corporation (“Subtenant”).

 

WITNESSETH:

 

WHEREAS, Sublandlord is presently the lessee of approximately 21,419 square feet
of space (the “Leased Premises”) in buildings located at 3001 Gandy Boulevard,
Pinellas Park, Florida 34665 (the “Buildings”), pursuant to that certain Lease
(“Master Lease”) dated October 27, 1997, by and between Airport Bayway, Inc., a
Florida corporation, as lessor (“Original Master Landlord”), and Sublandlord, as
lessee, which Master Lease is attached hereto as Exhibit A; and

 

WHEREAS, RC-3001 Gandy, L.L.C., a                      limited liability company
(“Master Landlord”) has succeeded Original Master Landlord as the landlord under
the Master Lease; and

 

WHEREAS, Sublandlord is willing to sublet to Subtenant all of the Premises (as
defined in the Master Lease) on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Sublandlord and Subtenant hereby agree as
follows:

 

1. DEFINED TERMS. All capitalized terms used herein and not defined herein shall
have the meanings ascribed thereto in the Master Lease.

 

2. SUBLEASED PREMISES: USE. Sublandlord subleases to Subtenant, and Subtenant
hereby subleases from Sublandlord, the Premises described in the Master Lease
(the “Subleased Premises”), on and subject to the terms and conditions contained
in this Sublease.

 

3. TERM.

 

(a) The term of this Sublease shall commence on January 1, 2004 (the “Sublease
Commencement Date”), and, subject to the provisions set forth below, shall
terminate on the date which is one (1) business day prior to the last day of the
initial term of Master Lease (the “Sublease Term”). Notwithstanding the
foregoing, Subtenant recognizes that, under Paragraph 3(d) of the Master Lease,
Sublandlord has the right to terminate the Master Lease during the ninety-first
(91st) month (July, 2005) following the Rent Commencement Date (the “Early
Termination Right”). If Sublandlord exercises such Early Termination Right, this
Sublease shall terminate one (1) business day prior to the effective date of
such termination (as specified in Sublandlord’s notice to Master Landlord, a
copy of which notice shall be provided to

 



--------------------------------------------------------------------------------

Subtenant) and Sublandlord and Subtenant shall be released of all further
obligations, covenants and agreements accruing under this Sublease with respect
to the Subleased Premises after such early termination date (provided, however,
neither Sublandlord nor Subtenant shall be released from any of its obligations,
covenants and agreements relating to the Subleased Premises which accrue under
this Sublease prior to such early termination date, including, without
limitation, Subtenant’s obligation to pay rent with respect to the Subleased
Premises for the period prior to such early termination date in accordance with
the provisions of this Sublease or any other provisions under this Sublease
which by their terms survive the termination or expiration of the Sublease
Term). Notwithstanding the foregoing, Sublandlord agrees that it shall not
exercise such Early Termination Right if on or before April 15, 2004, Subtenant
provides to Sublandlord, as security for Subtenant’s obligations under this
Sublease, a letter of credit (the “Letter of Credit”) in a form and issued by a
banking institution reasonably acceptable to Sublandlord in the amount of
$                     (subject to revision if Sublandlord receives a more
current property tax bill or assessment from the relevant taxing authority prior
to April 10, 2004), representing 110% of the base rent due under this Sublease
plus estimated property taxes for the period from July 1, 2005 until February
28, 2008, the last day of the Sublease Term. Provided Subtenant is in compliance
with all of its obligations under the terms of this Sublease, the face amount of
such Letter of Credit may be reduced by the Subtenant, but not more often than
semi-annually, in an amount corresponding to the reduction in Subtenant’s
remaining obligations for base rent and property taxes under this Sublease. Such
Letter of Credit shall be renewed or extended not less than thirty (30) days
prior to the expiration date thereof. In the event Subtenant provides such a
Letter of Credit to Sublandlord, Sublandlord shall be entitled to draw upon such
Letter of Credit in the amount of any sums owed to Sublandlord by Subtenant in
connection with any event of default by Subtenant under this Sublease. Provided
the same shall not have been fully drawn pursuant to the foregoing terms,
Sublandlord shall return such Letter of Credit to Subtenant, as amended to
reflect any partial draws by the Sublandlord, upon the expiration of the
Sublease Term. In the event Subtenant fails to provide such a Letter of Credit
to Sublandlord on or before the date specified above and Sublandlord
subsequently elects to exercise the Early Termination Right, Subtenant shall
have no liability to Sublandlord or Master Landlord for the Termination Fee
payable under the Master Lease in connection with Sublandlord’s exercise of the
Early Termination Right.

 

(b) Subtenant acknowledges that it shall not have any right to renew or extend
the Master Lease or this Sublease under any circumstances.

 

(c) Sublandlord acknowledges that Subtenant may attempt to negotiate with Master
Landlord for a direct lease (“Direct Lease”) of all of the Premises. If Master
Landlord and Subtenant reach agreement on a Direct Lease, Sublandlord will agree
to enter a termination of the Master Lease and this Sublease to facilitate such
Direct Lease, provided Master Landlord agrees to fully release and discharge
Sublandlord from any and all obligations and liabilities under the Master Lease
arising from and after the date of this Sublease, and to fully release and
discharge GTE Corporation from any and all obligations and liabilities under
that certain Guaranty of Lease (“Guaranty”) dated October 23, 1997 in the form
attached to the Master Lease, executed and delivered by said GTE Corporation to
provide security for the performance of the Tenant’s obligations under Master
Lease. In addition to the foregoing, in the event Master Landlord (or its
successors or assigns) and Subtenant (or its successors or assigns) enter into
Direct Lease, or Subtenant (or its successors or assigns) otherwise acquires any
other

 

-2-



--------------------------------------------------------------------------------

interest in the Premises (or any part thereof) from Master Landlord (or its
successors or assigns) (including, without limitation, by ground lease, purchase
or otherwise), Subtenant agrees to indemnify, defend, reimburse and hold
Sublandlord harmless for, from and against any brokerage leasing, or other
commissions, fees or charges arising by, through or under Subtenant that may
come due, payable or be claimed as a result thereof or in connection therewith.

 

(d) If at any time during the term of this Sublease Subtenant meets one of the
three criteria set forth in Exhibit “F” to the Master Lease, Sublandlord shall,
at the written request of Subtenant, and subject to Subtenant’s delivery to
Sublandlord of the requisite information under Section 15(a) of the Master
Lease, request the consent of the Master Landlord to the assignment of the
Master Lease to Subtenant, and provided that Master Landlord consents to such
assignment and agrees to fully release and discharge Sublandlord from any and
all obligations and liabilities under the Master Lease arising from and after
the date of this Sublease, and to fully release and discharge GTE Corporation
from any and all obligations and liabilities arising under the Guaranty, then
Sublandlord agrees to so assign the Master Lease to Subtenant.

 

4. MASTER LEASE.

 

(a) This Sublease is subject and subordinate to the Master Lease. Except as may
be inconsistent with the terms and provisions hereof, the terms and provisions
of the Master Lease shall be applicable to this Sublease as they relate to the
Subleased Premises, and shall be incorporated into this Sublease, as if
Sublandlord was the lessor under the Master Lease and Subtenant was the lessee
under the Master Lease. As between Sublandlord and Subtenant, if there are
inconsistencies between any provision of the Master Lease and any provision of
this Sublease, this Sublease shall control. Notwithstanding anything to the
contrary contained in this Sublease, Subtenant shall not be deemed to have
assumed any obligations of Sublandlord under the Master Lease for the benefit of
Master Landlord, as this Sublease is not a direct lease with Master Landlord,
and Master Landlord shall not be a third party beneficiary hereof. Without
limiting the foregoing, Sublandlord shall make all payments of Rent, plus sales
tax thereon, to Master Landlord under the Master Lease, unless the Subtenant has
made said payments directly to Master Landlord and Master Landlord has agreed to
accept the same as set forth herein.

 

(b) Subtenant shall be entitled to the rights of Sublandlord, as tenant under
the Master Lease. If Master Landlord shall default in any of its obligations to
Sublandlord with respect to the Subleased Premises, Subtenant shall notify
Sublandlord and Sublandlord shall promptly use reasonable efforts to have Master
Landlord comply, and if Master Landlord fails to comply, then Subtenant shall
have the right, in its own name, to bring an action or proceeding with respect
to such default, and Subtenant hereby is subrogated to the rights of Sublandlord
against Master Landlord. Sublandlord agrees to take such steps as Subtenant may
reasonably request (at Subtenant’s sole cost and expense), but the filing of any
appropriate action or proceeding against the Master Landlord shall be the sole
responsibility of Subtenant, at its sole cost and expense, and Sublandlord
hereby consents to same. Notwithstanding the foregoing, Sublandlord shall have
the right (but not the obligation) to join in any said proceedings, and in any
event, it will sign such demands, pleadings, or other papers that may be
required and will otherwise reasonably cooperate (at Subtenant’s sole cost and
expense) with Subtenant to the

 

-3-



--------------------------------------------------------------------------------

extent necessary to enable Subtenant to proceed in Sublandlord’s name to enforce
the obligations of the Master Landlord under the Master Lease. Subtenant shall
be entitled to all of the damages and other sums obtained as the result of the
exercise of any such rights or remedies of Sublandlord under the Master Lease.

 

(c) Notwithstanding anything to the contrary contained in this Sublease:

 

(i) for the purposes of incorporation of the Master Lease by reference in this
Sublease, except as otherwise expressly provided herein, and except to the
extent that they are inapplicable or modified by the terms and provisions of
this Sublease (a) references in the Master Lease to the “Leased Premises” or
“premises” shall be deemed to refer to the Subleased Premises, (b) references in
the Master Lease to “Landlord” shall be deemed to refer to Sublandlord under
this Sublease, (c) references in the Master Lease to “Tenant” shall be deemed to
refer to Subtenant under this Sublease, (d) references in the Master Lease to
“this Lease” shall be deemed to refer to this Sublease, (e) references in the
Master Lease to the “Term” of the Lease shall be deemed to refer to the Sublease
Term, and (f) references in the Master Lease to the “expiration date” shall be
deemed to refer to the expiration date of the Sublease Term;

 

(ii) the time limits contained in the Master Lease for the giving of notices,
making of demands or payments, or performing any act, condition or covenant on
the part of the Tenant thereunder, or for the exercise by the Tenant thereunder
of any right, remedy or option, are changed for the purposes of incorporation
herein by reference by shortening the same in each instance by two (2) days so
that in each instance Subtenant shall have two (2) days less time to observe or
perform hereunder than Sublandlord has as the Tenant under the Master Lease;
this provision shall not be applicable to any time limit contained in the Master
Lease which is three (3) days or less, in which case, Subtenant shall have one
(1) less day to perform any said obligation;

 

(iii) the following parts, provisions and exhibits of the Master Lease are not
applicable to this Sublease, and are not incorporated herein by reference:

 

  A. Sections 2, 3(a), 3(b), 3(d), 6, 15, 23, 28, 34, and 50;

 

  B. Exhibits B, C-l, C-2 and F.

 

(iv) whenever Master Landlord’s consent or approval is required to be obtained
under the terms of the Master Lease as a condition to any action, inaction,
condition or event by Subtenant permitted hereunder, Sublandlord shall cooperate
(at Subtenant’s sole cost and expense) with Subtenant and promptly request and
diligently attempt to obtain such consent from Master Landlord. Except with
respect to any consent required under Section 12, Sublandlord agrees not
unreasonably to withhold or delay its approval or consent when required under
this Sublease, subject, however, to the issuance of Master Landlord’s
corresponding approval or consent, to the extent required under the Master
Lease;

 

-4-



--------------------------------------------------------------------------------

(v) Subtenant shall have no right to record this Sublease or to record a
memorandum hereof.

 

(d) Subject to Subtenant’s performance of its obligations under the terms of
this Sublease, Sublandlord shall observe and perform all of the terms, covenants
and conditions applicable to Sublandlord under the Master Lease and, subject to
the terms of Section 3(a) above, shall keep the Master Lease in full force and
effect and in good standing throughout the term of this Sublease. In addition,
Sublandlord agrees that it shall not amend, modify, or (except as provided in
Section 3(a) above) exercise any right to terminate the Master Lease during the
term of this Sublease without the prior written consent of Subtenant.

 

(e) If Sublandlord fails to pay to Master Landlord any monthly installment of
rent or other sums required to be paid under the Master Lease within five (5)
days after receipt of a corresponding payment from the Subtenant under this
Sublease, then without limitation of any other right or remedy which may be
available to Subtenant under this Sublease, Subtenant may, at its option, pay to
the Master Landlord the amount due under the Master Lease, in which event
Sublandlord shall promptly reimburse Subtenant on demand for the amount so paid
to the Master Landlord plus a one percent (1%) overhead and administrative
charge, and if Sublandlord does not so reimburse Subtenant for such sums due
Subtenant, Subtenant may offset such sums from Subtenant’s rent subsequently due
under this Sublease.

 

5. CONDITION OF SUBLEASED PREMISES. The Subleased Premises shall be delivered to
Subtenant by Sublandlord in its present condition existing on the Sublease
Commencement Date. Subtenant agrees that none of the terms contained in the
Master Lease with respect to the initial construction or completion of the
Premises (or any allowances or other sums provided therefor) are applicable to
the Subleased Premises or this Sublease. Moreover, Subtenant hereby represents,
warrants and agrees that (i) it has made a complete examination and inspection
of the Subleased Premises, including any and all improvements constructed and/or
equipment or facilities existing therein or thereon, and accepts the same in its
current condition, “As-Is”, “Where-Is”, without recourse to Sublandlord, and
(ii) Sublandlord shall have no obligation to complete any improvements
whatsoever to, or provide any allowances for, the Subleased Premises.
SUBLANDLORD MAKES NO WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, WITH
RESPECT TO THE SUBLEASED PREMISES OR ANY IMPROVEMENTS, EQUIPMENT, FIXTURES OR
FACILITIES CONSTRUCTED OR LOCATED THEREIN OR THEREON. ALL IMPLIED WARRANTIES
WITH RESPECT THERETO, INCLUDING BUT NOT LIMITED TO THOSE OF MERCHANTABILITY,
HABITABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE EXPRESSLY NEGATED AND
WAIVED. Subtenant hereby assumes all risks associated with the Subleased
Premises and all improvements, equipment, fixtures or facilities constructed or
located therein or thereon (including the present physical condition of any of
the foregoing), and except for any claim, loss, damage, expense or liability
arising from the negligence or willful misconduct of Sublandlord, its agents,
contractors, employees, licensees or invitees, agrees to indemnify and hold
harmless Sublandlord from and against any claim, loss, damage, expense
(including without limitation reasonable attorneys’ fees and costs) or liability
arising out of or based upon any injury or damage to person or property
occurring on the Subleased Premises during the Subtenant’s occupancy of the
Subleased Premises under this Sublease.

 

-5-



--------------------------------------------------------------------------------

6. SECURITY DEPOSIT. Subtenant shall not be required to deposit a security
deposit as a condition to this Sublease.

 

7. RENT. Subtenant hereby accepts this Sublease and agrees that Subtenant shall
be obligated to pay to Sublandlord (or, with the consent of Sublandlord and upon
Master Landlord’s agreement to accept same, to Master Landlord), as annual
minimum rent, $337,456.34 per year (as such sum may be adjusted pursuant to
Section 4 of the Master Lease), plus the amount of the State of Florida sales
tax imposed thereon, such rent and applicable sales tax being due and payable in
equal monthly installments in accordance with Section 4(b) of the Master Lease.
In addition, Subtenant hereby agrees to pay and perform all other Rent and
Payment Obligations, pus sales tax thereon, provided for in the Master Lease
applicable to the Subleased Premises, and any and all other sums due and payable
by Sublandlord under the Master Lease applicable to the Subleased Premises as if
Subtenant was the tenant under the Master Lease, all as required by the Master
Lease. Sublandlord shall provide Subtenant with copies of all notices and other
correspondence received by Sublandlord from Master Landlord regarding Rent and
such other Payment Obligations.

 

8. NOTICES. Notices required by this Sublease shall be in writing. All such
notices shall be served personally or sent by United States certified mail,
return receipt requested, or private air courier, postage or charge prepaid,
addressed to Sublandlord or Subtenant, as the case may be, at its address set
forth below, or at such other place as Subtenant or Sublandlord may from time to
time designate in a written notice to the other. Notices may also be sent by
facsimile transmission, provided a duplicate copy is sent to the addressee by
certified mail. Such notices shall be deemed sufficiently served or given when
faxed (with electronic confirmation of successful transmission) or upon receipt
(or refusal or failure of delivery if sent by mail).

 

If to Sublandlord:

  

Verizon Media Ventures, Inc.

600 Hidden Ridge

Irving, Texas 75038

Attn: Bruce Kazee

Fax: (214)                     

With a copy to:

  

Baker Botts, L.L.P.

2001 Ross Avenue

Dallas, Texas 75201

Attn: Joel Overton, Jr.

Fax: (214) 661-4938

If to Subtenant:

  

Knology, Inc.

1241 O.G. Skinner Drive

West Point, Georgia 31833

Fax: (706) 645-1446

Attn: Chad S. Wachter

 

-6-



--------------------------------------------------------------------------------

With a copy to:

  

James Walker IV

Morris, Manning & Martin, LLP

1600 Atlanta Financial Center

3343 Peachtree Road, NE

Atlanta, Georgia 30326

Fax: (404) 365-9532

 

9. SERVICES. Without limiting the provisions of Section 4 above, Sublandlord
shall have no liability or responsibility for the provision of any services to
the Subleased Premises. Rather, Master Landlord will provide such services in
accordance with, and only to the extent required by, the terms of the Master
Lease. No failure of Master Landlord to provide services, and no interruption in
the provision of such services, shall cause Sublandlord to be in default under
this Sublease; nor shall Subtenant be entitled to an abatement of rent or to
terminate this Sublease, unless and to the extent that Sublandlord is entitled
to an abatement of rent under the Master Lease or to terminate the Master Lease
in connection therewith.

 

10. SUBLANDLORD RESTORATION AND REPAIRS. Without limiting the provisions of
Section 4 above, as between Sublandlord and Subtenant, Sublandlord shall have no
liability or responsibility for maintenance, repairs, rebuilding or restoration
of the Subleased Premises. Rather, Master Landlord will perform such obligations
in accordance with, and only to the extent required by, the terms of the Master
Lease. No failure of Master Landlord to perform such maintenance, repairs,
rebuilding or restoration shall cause Sublandlord to be in default under this
Sublease nor shall Subtenant be entitled to an abatement of rent or to terminate
this Sublease unless and to the extent that Sublandlord is entitled to an
abatement of rent under the Master Lease or to terminate the Master Lease.
Notwithstanding the foregoing, Sublandlord agrees to use reasonable efforts to
have Master Landlord comply with its obligations under the Master Lease with
regard to the maintenance, repair, re-building, and restoration of the Subleased
Premises.

 

11. TAXES. Without limiting the provisions of Section 4 above, as between
Sublandlord and Subtenant, Sublandlord shall have no obligation to pay the
taxes, assessments or governmental charges, if any, payable by Master Landlord
pursuant to the Master Lease.

 

12. ASSIGNMENT AND SUBLETTING. Subtenant shall not have the right to assign this
Sublease or to sub-sublease any portion of the Subleased Premises to a
sub-subtenant or assignee without Sublandlord’s prior written consent (which may
be withheld, conditioned or denied in Sublandlord’s sole and absolute
discretion). Any attempted assignment or sub-sublease by Subtenant in violation
of the terms and covenants of this Section 12 shall be void.

 

13. SUBTENANT DEFAULTS. The following shall be deemed to be events of default by
Subtenant under this Sublease:

 

(a) Subtenant shall fail to pay when due any sum to be paid by Subtenant under
this Sublease, subject to any applicable grace or cure period; or

 

-7-



--------------------------------------------------------------------------------

(b) Subtenant shall fail to comply with, breach, or commit a default under the
terms, covenants and provisions of Section 12 hereof; or

 

(c) Subtenant shall fail to comply with, breach, or commit a default under any
other term, provision or covenant of this Sublease, including the terms of the
Master Lease which are incorporated herein pursuant to Section 4 above (other
than a failure relating to the payment of money, as to which Section 13(a)
hereof shall apply, or relating to Section 12 hereof, as to which Section 13(b)
shall apply), and such failure is not cured within any applicable cure period
after Sublandlord provides Subtenant with written notice thereof; or

 

(d) Subtenant performs or permits the performance of any other act or event
which would constitute an event of default by the tenant under the Master Lease,
subject to any applicable notice and cure period.

 

Upon the occurrence of any such uncured event of default by Subtenant,
Sublandlord shall have the remedies provided in the Master Lease.

 

14. CONSENT BY MASTER LANDLORD. Notwithstanding all of the other terms and
provisions of this Sublease, this Sublease is conditioned upon and shall not be
effective until Master Landlord consents to this Sublease.

 

15. TERMINATION OF MASTER LEASE. If for any reason the term of the Master Lease
is terminated prior to the last day of the Sublease Term, this Sublease shall
thereupon automatically be terminated, and Sublandlord shall not be liable to
Subtenant by reason thereof unless said termination was effected as a result of
the breach or default of the Sublandlord (not caused by the parallel default of
the Subtenant hereunder) under the Master Lease, in which event Sublandlord
shall indemnify Subtenant against all losses, costs, damages and expenses
incurred by Subtenant to the extent resulting from or arising out of such breach
or default of Sublandlord or the resulting termination of the Master Lease,
provided that Sublandlord shall not have any liability to Subtenant for any
consequential or punitive damages resulting from such breach or termination.

 

16. BROKERAGE. Sublandlord and Subtenant represent and warrant to each other
that they have dealt with no real estate brokers in connection with this
transaction. The party which breaches this warranty agrees to indemnify and
defend the other against, and hold it harmless from, all claims, demands,
liabilities, and costs (including, without limitation, reasonable attorneys’
fees) arising from any claim for brokerage commissions or finders’ fees arising
out of the actual or alleged acts or commitments of said breaching party.

 

17. PEACEFUL ENJOYMENT. So long as Subtenant is not in default hereunder,
Sublandlord covenants that Subtenant shall have, subject to the terms and
provisions of this Sublease (including, without limitation, Sections 3(a)
hereinabove), quiet and peaceful possession of the Subleased Premises and enjoy
all of the rights herein granted without interference from Sublandlord or anyone
acting by, through or under Sublandlord.

 

18. SURRENDER OF SUBLEASED PREMISES. Subtenant shall surrender the Subleased
Premises on the expiration or earlier termination of this Sublease in the same
or

 

-8-



--------------------------------------------------------------------------------

better condition as existed on the Sublease Commencement Date, reasonable,
ordinary wear and tear excepted and otherwise in accordance with Sections 5, 7
and 25 of the Master Lease.

 

19. SUCCESSORS. This Sublease shall be binding upon and inure to the benefit of
Sublandlord, its successors and assigns, and shall be binding upon and inure to
the benefit of Subtenant, its successors and permitted assigns.

 

20. EXCLUDED RIGHTS. Subtenant shall have no right to, or cause Sublandlord to,
renew the Master Lease, modify the Master Lease, terminate the Master Lease, or
expand the Subleased Premises or the Premises.

 

21. ALTERATIONS. Subtenant shall make no structural alterations, additions,
installations, or improvements in and to the Subleased Premises without the
prior written approval of Master Landlord and Sublandlord, which approval shall
be requested in accordance with the terms of Section 7 of the Master Lease;
provided, however, if Master Landlord gives its written approval of any such
work and if such work does not increase the liability of the Sublandlord to the
Master Landlord under the Master Lease, Sublandlord shall not withhold its
approval thereof.

 

22. LIMITATION OF SUBLANDLORD’S LIABILITY. Notwithstanding anything in this
Sublease or the Master Lease to the contrary, Subtenant specifically agrees that
Sublandlord’s (or its successors’) partners, shareholders, officers, directors,
managers, agents and employees shall not be personally liable for any judgment
against or in connection with any claims or causes of action arising under this
Sublease.

 

23. SUBLANDLORD WARRANTIES AND COVENANTS. Sublandlord represents and warrants to
Subtenant that:

 

(a) Attached hereto as Exhibit A is a full and complete copy of the Master
Lease, including all amendments or modifications thereto, if any;

 

(b) The Master Lease is, as of the date hereof, in full force and effect, and
Sublandlord holds the rights of the Tenant thereunder;

 

(c) Sublandlord is currently not in default under the Master Lease, and
Sublandlord has no knowledge of any claim by Master Landlord that Sublandlord is
in default or breach of any of the provisions of the Master Lease;

 

(d) Sublandlord has no knowledge of any event that has occurred and is
continuing which would constitute an event of default under the Master Lease but
for the requirement of the giving of notice and/or the expiration of the period
of time to cure;

 

(e) Sublandlord has not received any notice of default under the Master Lease,
except for defaults which Sublandlord has cured and Master Landlord is no longer
claiming exists;

 

-9-



--------------------------------------------------------------------------------

(f) The initial term of the Master Lease commenced on October 27, 1997 and,
subject to the Early Termination Right described in Section 2 hereof, expires on
February 29, 2008;

 

(g) Sublandlord has not exercised any termination right which it may have under
the terms of the Master Lease; and

 

(h) Master Lease is unencumbered, and Sublandlord has the right and authority to
enter into this Sublease without the consent of any other party except for
Master Landlord.

 

24. ENTIRETY. This instrument and, to the extent incorporated herein by
reference, the Master Lease constitute the entire agreement between Sublandlord
and Subtenant and may not be modified orally or in any manner other than by an
agreement in writing signed by Sublandlord and Subtenant or their respective
permitted successors in interest. No prior or contemporaneous promises,
inducements, representations or agreements, oral or otherwise, between
Sublandlord and Subtenant not embodied herein shall be binding or have any force
or effect.

 

[END OF PAGE; SIGNATURE PAGE FOLLOWS]

 

-10-



--------------------------------------------------------------------------------

EXECUTED effective as of the day and year first above written.

 

SUBLANDLORD:

VERIZON MEDIA VENTURES INC.,

a Delaware corporation

By:   /s/ Verizon Media Ventures Inc.    

--------------------------------------------------------------------------------

Name:

  Verizon Media Ventures Inc.    

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 

SUBTENANT:

KNOLOGY BROADBAND OF FLORIDA, INC.,

a Delaware corporation

By:  

/s/ Chad S. Wachter

   

--------------------------------------------------------------------------------

Name:

 

Chad S. Wachter

Title:

 

Vice President/General Counsel

 



--------------------------------------------------------------------------------

EXHIBIT A

 

MASTER LEASE

 

[SEE ATTACHED]

 



--------------------------------------------------------------------------------

LEASE

 

THIS LEASE (“Lease”) is made as of this 27th day of October, 1997, by and
between AIRPORT BAYWAY, INC., a Florida corporation, whose federal tax
identification number is 59-3191965, hereinafter referred to as “Landlord”, and
GTE MEDIA VENTURES INCORPORATED, a Delaware corporation, whose federal tax
identification number is 75-2616008, hereinafter referred to as “Tenant”.

 

1. Premises

 

(a) Landlord is under an Agreement of Purchase and Sale (“Purchase Contract”) to
acquire certain real property situated in the City of Pinellas Park (the
“City”), County of Pinellas (the “County”), State of Florida, together with
improvements thereon consisting of two (2) one (1) story buildings consisting of
16,384 +/- square feet and 5,035 +/- square feet, respectively (collectively
21,419 +/- square feet and referred to as the “Buildings”) and other
improvements (collectively, the “Improvements”) upon land (the “Land”) legally
described on Exhibit “A” attached hereto and having a property address of 3001
Gandy Boulevard, Pinellas Park, Florida 34665 (the Land and Improvements
together with all tenements, hereditaments and appurtenances thereto being
collectively referred to as the “Premises”).

 

(b) Subject to all terms of Section 2 and in accordance with all other terms of
this Lease, Landlord, in consideration of the rentals hereinafter reserved and
of the covenants, agreements and conditions on the part of Tenant to be kept and
performed, hereby leases, lets and demises to Tenant, and Tenant hereby leases
and hires from Landlord, the Premises.

 

2. Contingencies

 

This Lease is subject to certain contingencies (the “Contingency(ies)”) set
forth in this Section 2 that if not satisfied by the deadline stated for each
Contingency shall give rise to a right of termination of this Lease in favor the
specified party to be exercised by notice of termination delivered to the other
party within the time period specified with respect to each Contingency. If no
such notice is timely delivered, the particular Contingency shall be deemed
waived and of no further force or effect. The party(ies) having the right to
terminate this Lease on the basis of a failed Contingency shall also have the
right to waive the Contingency in advance of the corresponding deadline by
notice of such waiver to the other party, provided that if the right of
termination is in favor of both Landlord and Tenant, both parties must consent
in writing to such waiver. The Contingencies are as follows:

 

(a) Landlord has applied for and shall at its sole cost pursue a land use plan
amendment (“Use Amendment”) for the Premises from ROG to Industrial Limited and
a rezoning (“Rezoning”) from GO to M-l, in order to allow tenant to park service
vans and other vehicles at the Premises overnight, defined as “outdoor storage”
in the Pinellas Park Land Development Code, and not permitted under the existing
zoning district or land use plan category. For the Rezoning the following
schedule for approval is anticipated:

 

September 11, 1997                1st Pinellas Park City Council Hearing

September 25, 1997                2nd Pinellas Park City Council Hearing

 

For the Use Amendment the following schedule for approval is anticipated:

 

Following City approval of the Rezoning the Pinellas County Planning Council
shall have up to three (3) months to review and approve or deny the Amendment.

 



--------------------------------------------------------------------------------

If approved by the Pinellas County Planning Council, the Use Amendment will be
submitted for approval to and placed upon the next available agenda of the Board
of County Commissioners of the County at its next regularly scheduled meeting.

 

If any governmental authority shall disapprove the Rezoning or Use Amendment,
Landlord shall notify Tenant of such decision within five (5) days following
disapproval and on the basis of same, Tenant may terminate this Lease by
delivering notice of such termination to Landlord within ten (10) days following
delivery to Tenant of the notice of disapproval. If review of the Rezoning or
Use Amendment is postponed by ninety (90) days or more by any governmental
authority beyond the schedule set forth above, Tenant shall have the additional
right to terminate this Lease by notice of termination to Landlord, within five
(5) business days following delivery of notice of such postponement to Tenant,
but in no event shall Tenant be able to exercise this latter termination right
beyond November 5, 1997.

 

(b) Tenant shall have until October 15, 1997 (the “Inspection Deadline”) to
conduct any investigations of the Premises it so desires, including an
environmental analysis, all at Tenant’s sole cost. All written reports prepared
by third party vendors on the basis of any such investigations shall be
additionally certified to Landlord and Landlord’s prospective lender for
financing acquisition of the Premises, SouthTrust Bank, National Association
(“Lender”) and two (2) copies of each report shall be delivered to Landlord
within ten (10) days of its delivery to Tenant. Tenant shall keep the Premises
free of any liens arising from its investigation and shall not cause any damage
to the Premises and Tenant shall indemnify Landlord against either occurrence
and such indemnification shall survive any termination of this Lease.

 

(c) Tenant shall have until the later of the Inspection Deadline or twenty (20)
days following Landlord’s delivery to Tenant of a copy of a commitment for
Landlord’s title insurance (“Title Commitment”), all documents referenced in
Schedule B-Section 2 therein and a current survey (“Survey”) of the Premises
(any final survey shall be additionally certified to Tenant), to deliver to
Landlord notice of any title defects as shown in the Title Commitment or title
defects or encroachments of any improvements upon the Premises as shown on the
Survey (collectively, the “Title Defects”). If Landlord is unable to remove or,
to Tenant’s satisfaction, modify the Title Defects after making due inquiry to
the current owner (“Existing Seller”) of the Premises, then within ten (10) days
following delivery of notice of such inability to Tenant, Tenant may terminate
this Lease by delivering notice of such termination to Landlord.

 

(d) If for any reason the Purchase Contract shall terminate without Landlord
having acquired title to the Premises or Landlord shall not have acquired title
to the Premises on or before November 15, 1997, Landlord shall deliver notice of
such termination to Tenant within five (5) days thereafter and such delivery
shall automatically constitute a termination of this Lease.

 

Upon any termination of this Lease, the parties hereto shall owe no further
obligations to each other hereunder, except for obligations expressly required
or clearly intended to survive such termination.

 

3. Term

 

(a) The initial term of this Lease shall commence on the date that Landlord
closes its acquisition of the Premises (the “Commencement Date”) as evidenced by
notice of such date delivered to Tenant simultaneous with the Closing together
with a copy of the executed (but unrecorded) deed. Said date shall be so
established and set forth in a Memorandum of Lease (the form of which is
attached hereto as Exhibit “B”) to be executed by Landlord and Tenant within
thirty (30) days thereafter and recorded among the Public Records of the County
at Landlord’s sole cost. The term shall continue for a period of ten (10) years
and sixty days following the Rent Commencement Date (defined herein) plus the
number of days remaining within the month that the Rent Commencement Date
occurs, in the event the Rent Commencement Date occurs on a day other than the
first day within said month.

 

2



--------------------------------------------------------------------------------

(b) Provided there is no uncured default of Tenant then existing and notice is
timely delivered to Landlord as described below, Tenant shall have the option to
renew the term of this lease for three (3) successive periods often (10) years
each (the “Renewal Term(s)”) upon the same terms and conditions as herein set
forth, except as to number of renewals remaining, the absence of any further
termination rights under Section 3(d) and the Rental and any increases thereto
to be paid hereunder shall be as prescribed in Section 4(a) and, as applicable,
Section 50(c). Tenant shall notify Landlord in writing of its intent to exercise
the renewal options not less than twelve (12) months prior to the expiration of
the original or any renewal term and shall provide Landlord with a written
affirmation from Guarantor (as defined in Section 15(e)) of its continuing
Guaranty (defined herein) and a recalculation of the aggregate amount of such
Guaranty to add to the balance thereof a sum equal to 105% of the Renewal Term
Rental.

 

(c) The term “Lease Year” shall mean a period of twelve (12) consecutive
calendar months commencing on the Rent Commencement Date if such date is the
first day of the month and if not, then commencing on the first day of the first
full calendar month following the Rent Commencement Date.

 

(d) Tenant shall have a right to terminate this Lease on two (2) occasions which
right may only be exercised by written notice given by Tenant to Landlord
stipulating the effective date of termination. The effective date of the first
termination right must be no earlier than twelve (12) months subsequent to the
delivery of said written notice and must fall within the sixty-first (61st)
month following the Rent Commencement Date. The effective date of the second
termination right must be no earlier than twelve (12) months subsequent to the
delivery of Tenant’s written notice of termination and must fall within the
ninety-first (91st) month following the Rent Commencement Date. Tenant shall
continue to pay the Rent as same becomes due under this Lease to the extent
accruing or becoming due prior to the effective date of termination. If no
written notice of termination is delivered by Tenant to Landlord by the date
that is twelve (12) months prior to the last day of the aforesaid sixty-first
(61st) month with respect to the first termination right or twelve (12) months
prior to the last day of the ninety-first (91st) month with respect to the
second termination right, then each termination right shall so expire and
collectively these termination rights shall be of no further force or effect and
the Lease shall continue in accordance with its other terms. In order for
termination to be effective, a termination fee equal to eight/twelfths (8/12ths)
of the sixth (6th) Lease Year’s annual minimum rent if pursuant to the first
termination right and six/twelfths (6/12ths) of the eighth (8th) Lease Year’s
annual minimum rent if pursuant to the second termination right and in either
event, plus the unamortized portion (as of the applicable effective date) of the
commission paid to Cushman & Wakefield of Florida, Inc. pursuant to Section 28,
plus the accrued but unpaid portion of real property taxes for the period
January 1 of the year of the effective date of termination through and including
the effective date of termination, plus any other similarly accrued but unpaid
Rent for such final partial year (collectively the “Termination Fee”), shall all
be paid to the Landlord or Landlord’s mortgagee, as applicable, on or before the
effective date of termination. If the actual real property tax is not then known
for said year, then the prior year’s tax bill for the Premises shall be
utilized, subject to any then updated and confirmed assessment and/or tax rate,
with a reproration of said property taxes to occur within thirty (30) days
following either party’s request therefor following issuance of the actual tax
bill for said year. Notwithstanding anything in this Section 3(d) to the
contrary, Tenant shall not be entitled to exercise or effectuate any right of
termination if Tenant is in monetary default under this Lease and such monetary
default has not been cured within any applicable curative or grace period.

 

As a condition precedent to termination of this Lease as described in this
Section 3(d) and Tenant’s obligation to pay the Termination Fee as set forth
herein: (i) Landlord and Tenant shall exchange a mutual release of claims
relating to the Lease and the Premises, subject to the Carve Outs (defined
herein); and (ii) Landlord and Tenant shall execute and Landlord may record
among the public records a termination of memorandum of lease evidencing in
recordable form that the Lease and all rights of Tenant to the Premises have
terminated. The “Carve Outs” are defined as (A) all indemnification obligations
under the Lease which arise after the mutual release but which stem from matters
arising or accruing prior to the mutual release; (B) any Surrender Deficiencies

 

3



--------------------------------------------------------------------------------

(defined herein); (C) all remedies for any non-monetary defaults under the
Lease, not cured prior to the mutual release, if any, to the extent expressly
listed in the mutual release (even if in dispute between Landlord and Tenant);
and (D) any holdover rent as described in Section 27 applicable to the period,
if any, that Tenant remains in possession of the Premises beyond the effective
date of termination for which all terms of Section 27 shall control and survive
the effective date of termination; and (A) and (B) above (and (C) and (D) to the
extent applicable) shall be set forth in and survive the mutual release as
exceptions thereto and Landlord shall covenant therein to continue to be
obligated thereafter for (A) and (C), as applicable, and Tenant shall covenant
therein to continue to be obligated thereafter for (A), (B), (C), and (D), as
applicable. Within fifteen (15) days following the later of Tenant’s (1)
abandonment and surrender of the Premises and (2) the effective date of
termination, Landlord shall deliver to Tenant a deficiency notice listing any
failure by Tenant to surrender the Premises to Landlord in the manner prescribed
in this Lease (the “Surrender Deficiencies”). Tenant shall promptly, diligently
and in good faith cure the Surrender Deficiencies and such covenant shall
expressly survive the termination of this Lease.

 

The Termination Fee shall be designated by the parties and considered for all
purposes as liquidated damages for the early termination of the Lease, and
Landlord and Tenant agree that the Termination Fee is not payment for the use of
the Premises. Landlord specifically agrees not to designate the Termination Fee
as rental income on its accounting, tax, or other records. Should Landlord
designate the Termination Fee as rental income on its accounting, tax or other
records, Landlord agrees to indemnify and hold Tenant harmless from any sales
tax liability Tenant incurs in connection with the Termination Fee. Should
Landlord designate the Termination Fee as liquidated damages and not as rental
income, as aforesaid, and notwithstanding such designation, any governmental
authority shall allege in writing that the same or any portion thereof is
subject to sales tax or a similar tax, Tenant shall upon receipt of such writing
pay such tax and/or protest same, but in either event Tenant agrees to
indemnify, defend and hold Landlord harmless and the Premises lien free from any
such tax liability in connection with the Termination Fee or any portion
thereof. The terms of this Section 3(d) shall expressly survive termination of
this Lease.

 

4. Rent and Other Payment Obligations

 

(a) Tenant agrees to pay to Landlord (or to such other party as Landlord may
designate in writing to Tenant), without deduction, set-off (except as provided
in Section 21), counterclaim, defense, deferment or prior notice or demand, the
sum of TWO HUNDRED NINETY-THREE THOUSAND FOUR HUNDRED FORTY and 30/100ths
DOLLARS ($293,440.30) as an annual minimum rent (“Rental”) beginning on the
later of: (i) the sixtieth (60th) day following the Commencement Date; or (ii)
the date Landlord completes Landlord’s Installations as defined in Section 6
(the “Rent Commencement Date”), plus the amount of the State of Florida sales
tax (or substitute therefor) imposed thereon, throughout the term of this Lease,
provided that beginning on each five (5) year anniversary of said date that this
Lease is in effect (including during any Renewal Terms), the annual minimum rent
shall be increased by fifteen percent (15%).

 

(b) Such annual minimum rent, plus sales tax thereon, is to be paid in equal
monthly installments in advance on the first day of each and every calendar
month of the term hereof beginning on the Rent Commencement Date. However, if
the Rent Commencement Date occurs on a date other than the first day of the
month, then the annual minimum rent for such partial month shall be prorated and
paid on the first day of the first full month together with the annual minimum
rent due for said full month. Furthermore, if the Lease term ends on a day other
than the last day of the month, the annual minimum rent due for that month shall
be prorated and paid on the first day of said month. All sums due and payable
under this Lease (collectively “Rent”) shall be payable in lawful money of the
United States.

 

(c) The Tenant shall also pay directly to the applicable taxing authorities all
municipal, city, county, state or federal excise, sales, use or transaction
privilege taxes levied or imposed, or hereafter levied or imposed, on any and
all amounts payable under this Lease by the Tenant to Landlord or to any other
party, person or entity including governmental entity, or on the receipt thereof
by the Landlord (except franchise taxes, inheritance, estate, gift, corporation
and similar taxes and state, federal, or other taxes on the net income of
Landlord, generally, imposed or levied against the Landlord) and this obligation
shall expressly survive termination of this Lease.

 

4



--------------------------------------------------------------------------------

(d) This Lease is entered into by the Landlord for the express purpose of
providing the Landlord with net income from annual minimum rent, free and clear
of any and all expenses, costs, charges, liens, taxes or impositions of any kind
in connection with the Premises, except as expressly provided otherwise herein.
Notwithstanding the foregoing, Tenant shall have no obligations to pay any debt
service costs incurred by the Landlord or any general overhead or administrative
costs incurred by the Landlord in connection with the Landlord’s business or to
pay any amounts necessary to remove from record any liens created against the
Premises by the Landlord.

 

(e) If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within ten (10) days after such
amount shall be due, then, without any requirement for notice to Tenant, Tenant
shall pay to Landlord a late charge equal to the lesser of (i) $250.00; or (ii)
Two percent (2.0%) of such overdue amount. The parties hereby agree that such
late charges represents a fair and reasonable estimate of the costs Landlord
will incur by reason of late payment by Tenant. Acceptance of such late charge
by Landlord shall in no event constitute a waiver of Tenant’s default with
respect to such overdue amount, nor prevent Landlord from exercising any of the
other rights and remedies granted hereunder.

 

5. Improvements and Fixtures

 

(a) All improvements, including all structures, pylons and monuments located
upon the Premises are the property of the Landlord and will be surrendered to
Landlord by Tenant upon the expiration or earlier termination of this Lease.

 

(b) Tenant, at its own expense, may provide, install and shall maintain its own
“trade fixtures and equipment” and shall also maintain all fixtures and
equipment existing at the Premises on the Commencement Date, however, Tenant may
substitute for and alter the same to enable it to conduct its business on the
Premises in a good and business-like manner. Any and all fixtures and equipment
existing on the day immediately preceding the Commencement Date and all Tenant
replacements thereof shall remain (and become, as applicable) the property of
the Landlord. Tenant’s subsequently acquired personal property, trade fixtures,
fixtures and equipment (not in replacement of Landlord’s) shall remain the
property of Tenant. The Tenant may remove its property or any part thereof at
any time during the term of this Lease, and Tenant shall remove all of its trade
fixtures and equipment upon the expiration or earlier termination of this Lease.
Tenant shall repair, at its expense, any damage to the Premises caused by the
removal of said personal property, trade fixtures or equipment by Tenant.

 

(c) Notwithstanding anything in this Lease to the contrary, Tenant shall not be
entitled to remove any fixtures and equipment now or hereafter installed in or
on the Premises that is an integral part of the Building and Building operation,
including, without limitation, heating, ventilating and air conditioning
systems, and electrical and plumbing fixtures and systems; and, if any, and if
not leased by Tenant: back up generators, fire suppression sprinkler system, and
security system; all of which shall be deemed part of the Premises and remain
(and become, as applicable) the property of Landlord. Expressly excluded from
the type of fixtures and equipment intended to be covered by this Section 5(c)
are fixtures and equipment that are installed by Tenant for the conduct of its
business in particular and thereby a trade fixture or equipment type described
in Section 5(b) and not generally required for normal building operations.

 

6. Delivery of Possession

 

Tenant acknowledges that Tenant is accepting the Premises from Landlord in broom
clean condition (e.g. all discarded interior and exterior furniture and
equipment removed from the Premises) and otherwise in its “AS IS” broom clean
condition and, except as expressly set forth herein, Landlord makes no
representation or warranty with respect to the condition of the Premises or its
fitness or availability for any particular use. Notwithstanding the foregoing,
Landlord shall install at Landlord’s sole expense: (i) a new built up roof on
the larger of the two Buildings and make the repairs on the other Building that
are identified in that certain roof report prepared by Florida Roof Moisture
Survey & Consultants, Inc. dated September 30, 1997, a copy of which has been
furnished to Landlord and Tenant, which new roof and roof repairs shall be made
in accordance

 

5



--------------------------------------------------------------------------------

with the specifications set forth in Exhibit “C-l” attached hereto; and (ii) new
air conditioning units for both Buildings in accordance with the specifications
set forth on Exhibit “C-2” attached hereto which standards incorporate the
current standards for indoor air quality as they relate to air conditioning
units as set forth on Exhibit “C-2”. Such installations and repair (collectively
“Landlord’s Installations”) shall be completed on or before the Rent
Commencement Date.

 

7. Alterations and Additional Construction

 

Tenant shall have the right to make structural alterations to the Premises
(herein collectively referred to as “Alterations”) provided Tenant first obtains
Landlord’s prior written consent thereto not to be unreasonably withheld and
subject, however, in all cases to the following:

 

(a) Prior to making Alterations Tenant shall have furnished to Landlord a
written description thereof, in reasonable detail and together with site plans
and architectural plans as appropriate, and if Landlord has not delivered its
written consent or objections to Tenant within fifteen (15) days following
Tenant’s written request for approval, Landlord’s consent shall be deemed given.
Tenant may at such time request in writing that Landlord inform Tenant in
writing whether such Alteration will be required to be removed at the end of the
Lease term and in such event, Landlord shall so inform Tenant as part of its
consent, if given;

 

(b) The installation and/or removal of Alterations shall be accomplished in a
good and workmanlike manner (which means that the quality of workmanship and
materials shall be at least equal to that used in connection with the initial
construction of Tenant’s building and site improvements) in compliance with all
applicable laws and regulations of governmental authorities having jurisdiction
including, without limitation, those requiring permits, licenses and
authorizations of such governmental authorities, and any restrictions and
covenants of record (collectively, the “Legal Requirements”);

 

(c) No Alterations shall impair the structural integrity of the Premises nor
decrease the floor area thereof nor reduce the value thereof; and

 

At no cost to Landlord, Landlord shall cooperate with Tenant in securing
building, sign and other permits or authorizations required by appropriate
authorities for any work permitted hereunder by Tenant. All costs connected with
filing applications for such permits shall be borne by Tenant. In conjunction
with Landlord’s approval of Alterations, Landlord may impose such restrictions
and requirements as Landlord reasonably deems necessary to ensure that such
Alterations will be completed in compliance with the provisions of this Section
7. Tenant shall comply with all of the Lease terms with respect to any
Alteration. Upon the termination or expiration of the Lease term, any
Alterations remaining at the Premises shall belong to Landlord.

 

Tenant shall have the right to make such interior or exterior alterations or
improvements in and to the Premises as it desires provided that such alterations
or improvements comply with the provisions of Section 7 (b), (c) and (d)
hereinabove, any restrictions and covenants of record and do not adversely
affect the plumbing, electrical and HVAC systems or other elements of the
Building and provided further that such alterations or improvements do not
adversely affect the real estate value of the Premises.

 

8. Taxes

 

(a) Tenant agrees that it shall pay all property taxes accruing during and all
special assessments levied or assessed, and becoming payable during the term of
this Lease from and after the Rent Commencement Date, against the Premises or
any portion of the Land or the improvements thereon within thirty (30) days
after Tenant has received notice of such taxes and/or assessments becoming due
subject, however, to Tenant’s right to contest such taxes and assessments
pursuant to Section 8(d). Landlord shall use its best efforts to remit copies of
all notices of taxes and assessments to Tenant immediately upon Landlord’s
receipt of same, but the failure of Tenant to receive the same shall not relieve
Tenant of its obligations hereunder nor give rise to any cause of action against
Landlord nor offset against Tenant’s obligations hereunder,

 

6



--------------------------------------------------------------------------------

provided, however, Tenant shall not be in default hereunder until all cure
periods have elapsed after Tenant’s receipt of such notices from Landlord.
Tenant shall, in all events, prevent foreclosure and public sale or other
divesting of Landlord’s title to the Premises by reason of nonpayment of such
taxes and assessments; provided, however, Landlord shall be responsible for any
costs incurred by Tenant in connection therewith which are due to Landlord’s
failure to timely deliver notices to Tenant or are due to the negligent action
of Landlord in general.

 

(b) At the end of the term of this Lease or the last exercised Renewal Term, as
applicable, property taxes and special assessments to be paid by Tenant shall be
prorated so that at the end of the term, with respect to any taxes and
assessments levied or assessed for a calendar tax year or other period extending
beyond the end of the term, Tenant shall pay only such proportion of said taxes
and assessments as the portion of said calendar tax year preceding the end of
said term, as applicable, bears to the entire calendar tax year or other
applicable period. In the event any special assessment is levied or assessed
against the Premises which becomes due or payable during the term of this Lease,
and which special assessment may be legally paid in installments (whether by
subjecting the Premises to bond or otherwise but only if acceptable to the
mortgagee of Landlord), Tenant shall have the option to pay such special
assessment in installments. In the event of such election, Tenant shall be
liable only for those installments of such tax or assessment that become due and
payable during the term of this Lease including any Renewal Term. Landlord
agrees to execute or join with Tenant in the execution of any application or
other instrument that may be necessary to permit the payment of such special
assessment in installments. If such special assessment shall not be payable in
installments to the applicable governmental authority and such special
assessment shall be greater than Ten Thousand Dollars ($10,000.00), then the
excess of such special assessment over Ten Thousand Dollars ($10,000.00) may at
Tenant’s option be amortized over sixty (60) months and paid in monthly
installments (together with the monthly installments of Rental) to Landlord as
additional rent hereunder, together with sales tax due thereon, provided that at
least ten (10) days prior to the due date for the special assessment, Tenant
shall deliver to Landlord a payment of Ten Thousand Dollars ($10,000.00) made
payable to the applicable governmental authority together with written notice of
its election to pay the balance in installments, in which event Landlord shall
supplement the amount then due to the applicable governmental authority with
Landlord’s own funds. Tenant shall be liable to Landlord only for those monthly
installments of the balance of such special assessment due as additional rent
that become due or payable during the term of this Lease including any Renewal
Term.

 

(c) Tenant shall also pay before delinquency any and all municipal, county,
state and federal taxes and assessments levied or assessed, and becoming payable
during the term, against Tenant’s personal property located on the Premises or
against Tenant’s leasehold interest in the Premises.

 

(d) Tenant at its cost shall have the right to seek a reduction in the assessed
valuation of the Premises or to contest any real property taxes that are to be
paid by Tenant, but if Tenant seeks a reduction or contests the real property
taxes, Tenant shall nevertheless pay the real property taxes in such manner as
may be required by law to prevent the taxes from becoming delinquent and shall
comply with any related restrictions or other requirements imposed by Landlord’s
mortgagee. Landlord shall not be required to join in any proceeding or contest
brought by Tenant unless the provisions of any law require that the proceeding
or contest be brought by or in the name of Landlord or any owner of the
Premises. In that case Landlord shall join in the proceeding or contest or
permit it to be brought in Landlord’s name as long as Landlord is not required
to bear any cost. Tenant, on final determination of the proceeding or contest,
shall immediately pay or discharge any decision or judgment rendered, together
with all costs, charges, interest and penalties incidental to the decision or
judgment. Any rebates or refunds obtained by Tenant shall belong solely to
Tenant except where the property taxes or special assessments have been prorated
as described in the first sentence of Section 8(b) in which event any rebate or
refund applicable thereto, after Tenant’s out-of-pocket expenses of obtaining
same are deducted by Tenant, shall be prorated in the same manner.

 

(e) If at any time during the term of this Lease the laws concerning the methods
of real property taxation prevailing at the commencement of the term are changed
so that a tax, excise,

 

7



--------------------------------------------------------------------------------

or any other tax, however described, is levied or assessed against the Landlord
as a substitution in whole or in part for any real property taxes or as an
addition to real property taxes, the Tenant shall pay before delinquency the
substitute or additional tax but only to the extent such tax relates to
Landlord’s ownership of the Premises.

 

(f) In the event that any mortgagee holding a mortgage upon the Premises
requires an escrow of real property taxes (“RPT”):

 

(i) The Tenant shall deposit with the Landlord on the first day of each and
every month, an amount equal to one-twelfth (1/12) of the RPT next to become due
upon the Premises (as estimated based upon the most recent tax bill); provided,
that, in the case of the first such deposit, there shall be deposited in
addition, an amount which, when added to monthly deposits (collectively, the
“Tax Deposits”) to be made thereafter as provided for herein, shall reasonably
assure that there will be sufficient funds on deposit to pay RPT as they come
due based on the estimate.

 

(ii) The Landlord will, out of the Tax Deposits pay the RPT or will, upon
presentation of receipted bills therefor, reimburse the Tenant for such payments
made by the Tenant; provided that (A) if the total Tax Deposits on hand shall
not be sufficient to pay all of the RPT when the same shall become due, then the
Tenant shall pay to the Landlord, within twenty (20) days following written
notice of the additional amount due, an amount necessary to make up the
deficiency, and (B) if the total of such Tax Deposits exceed the amount required
to pay the RPT, such excess shall be credited on subsequent payments to be made
for such items;

 

(iii) If any installment of Rent paid by Tenant shall not be sufficient to cover
the Rental and the Tax Deposit then due, the sums received shall be applied to
the Rental and other sums then due under this Lease before being applied to the
Tax Deposits.

 

(iv) All Tax Deposits in the hands of Landlord or its mortgagee shall be held
without allowance of interest (except for any interest paid thereon by
Landlord’s mortgagee which shall be credited to Tenant) and need not be kept
separate and apart but may be commingled with any funds of the Landlord or
mortgagee, as applicable, until applied in accordance with the provisions
hereof.

 

9. Landlord’s Insurance Requirements and Tenant’s Insurance Premium Obligations

 

Landlord shall obtain the following described insurance and Tenant shall pay as
additional rent during the term of this Lease all premiums (“Premiums”) for such
insurance carried by Landlord on or in respect to the Premises as follows: (i) a
commercial general liability policy, including insurance covering assumed or
contractual liability under this Lease with respect to the Premises and the
operation of Tenant and any subtenants of Tenant in, or about the Premises, in
which the limits with respect to personal liability and property damage shall be
usual and customary for like properties but shall be not less than Two Million
Dollars ($2,000,000) per occurrence; (ii) all risk property insurance with
extended coverage, for the full replacement values of all improvements
(including, an “agreed amount” endorsement) which would cover the Buildings,
including but not limited to collapse, flood and theft; (iii) with respect to
alterations, improvements and the like required or permitted to be made by
Landlord hereunder in the event of a casualty, taking or condemnation,
contingent liability and builder’s risk insurance, in amounts reasonably
satisfactory to Landlord; and (iv) rent loss insurance for a period of twelve
(12) months. The choice of insurance carrier(s) and the amounts and types of
coverage shall be determined by Landlord in its sole and reasonable discretion.

 

Tenant shall pay to Landlord the amount of Premiums when billed to Landlord, for
all periods during the term of this Lease commencing with the Commencement Date,
within twenty (20) days following Landlord’s delivering an invoice therefor to
Tenant. The covenants of this Section 9 shall survive the expiration and early
termination of this Lease and Tenant shall therefore pay any sums due hereunder
for periods preceding the Lease expiration or early termination of this Lease
within forty-five (45) days following delivery of notice to Tenant of the amount
due, even

 

8



--------------------------------------------------------------------------------

if such notice is delivered following such expiration or termination. At the end
of the term of this Lease or the last exercised renewal term, as applicable,
Premiums previously paid by Tenant shall be prorated so that at the end of the
Lease term any Premiums previously paid by Tenant applicable to a period
extending beyond the end of the Lease term shall be refunded to Tenant by
Landlord.

 

All insurance policies required to be carried by Landlord hereunder shall be in
form and content and written by insurers licensed to issue insurance in the
State of Florida and acceptable to Landlord’s mortgagee in its reasonable
discretion. All such policies shall contain a waiver by the insurer of any right
of subrogation against Tenant and its respective officers, directors,
shareholders, agents, employees or representatives. If Landlord shall fail to
comply with any of the Landlord requirements contained in this Lease relating to
insurance, Tenant may provide Landlord written notice thereof and if not cured
within two (2) business days following Landlord’s receipt of such notice, Tenant
may obtain such insurance and Tenant shall pay the premium cost thereof in lieu
of Landlord’s insurance for the applicable period but Landlord’s failure shall
not constitute a breach or default by Landlord and shall not give rise to any
other rights or remedies in favor of Tenant.

 

10. Triple Net Lease, Occupancy Costs and Operating Expenses

 

It is the intention of this Lease, that this Lease is a triple net lease and
except as expressly stated otherwise herein, Tenant shall operate, maintain and
repair the Premises in accordance with the terms of this Lease and accordingly
all expenses and costs in connection with occupancy, operation of and
maintenance of the Building and other improvements located on the Premises shall
be paid by Tenant. Landlord shall not be responsible for any expenses nor shall
the Landlord be obligated to expend any funds whatsoever in connection with the
Premises during the term of this Lease or any renewals thereof except as
expressly stated in this Lease. By way of explanation and not of limitation,
Tenant shall enter into contracts and service agreements for and shall pay in
full for janitorial and general cleaning, as well as heating, air conditioning,
landscaping, and parking lot maintenance.

 

11. Maintenance of and Repairs to Premises and Lien Removal

 

Notwithstanding anything in this Lease to the contrary (and in particular
Sections 10 and 11) Landlord shall be responsible at its sole cost and expense
for maintenance and repairs to the roof and structure of both Buildings and for
all water and sewer utility lines running between public rights of way and the
Buildings, provided that in the event any repair is necessitated by the actions
of Tenant or its employees, agents, or invitees and such repair is not covered
by warranty or insurance in favor of Landlord, the cost of repairing any such
items plus a five percent (5 %) overhead and administrative charge shall be paid
by Tenant to Landlord within ten (10) days after receipt by Tenant from Landlord
of a statement setting forth the amount of such costs.

 

Starting with the Commencement Date Tenant shall, at its sole cost and expense,
keep and maintain the parking lot, walkway, landscaped and grassed areas and
other exterior areas of the Premises, as well as other components of the
exterior and all interior components of the Premises expressly including,
without limitation, the non-structural walls, windows and utility lines (except
those for which Landlord is responsible as expressly set forth herein), water
and plumbing systems and equipment in good order and repair (including, without
limitation, periodic painting, washing and general refurbishing). Tenant shall
make all repairs, replacements, alterations, additions and betterments, ordinary
and extraordinary, as may be necessary or desirable in order to keep and
maintain the Premises in good order and repair and in a condition suitable for
the operation and conduct of Tenant’s business, at the sole cost and expense of
Tenant (excluding those repairs for which Landlord is expressly responsible for
hereunder).

 

Additionally, Tenant shall keep and maintain the Premises in a clean, sanitary
and safe condition in accordance with all applicable federal, state, county,
city or other applicable laws and in compliance with all directions, rules and
regulations of the health officer, fire marshall, building inspector, or other
proper officials of the governmental agencies having jurisdiction, at the sole
cost and expense of Tenant.

 

9



--------------------------------------------------------------------------------

Tenant shall keep the Premises free from any and all liens caused by Tenant, its
assignees, sublettees or any of their respective agents, employees or invitees
and Tenant agrees to bond against or discharge any such mechanic’s or
materialmen’s lien within thirty (30) days after the recording of any such lien
not released within such thirty (30) day period. Prior to commencing or causing
to be commenced any work on the Premises, Tenant shall file a Notice of
Commencement as required by applicable statutory provisions and shall deliver a
copy of such Notice of Commencement to Landlord.

 

All parties and lienors and other persons are hereby placed on notice that the
interest of the Landlord in the Premises shall not be subject to liens for
improvements made by or on behalf of the Tenant upon the Premises, and Tenant
shall have no authority to subject Landlord’s interest in the Premises to such
claims or liens. The preceding sentence shall be incorporated in any memorandum
of this Lease and any Notice of Commencement.

 

In the event that Tenant fails, refuses or neglects to commence and complete any
maintenance, repairs or necessary replacements promptly and adequately, remove
or bond over in accordance with Florida Statutes any lien, pay any cost or
expense, reimburse Landlord, or otherwise to perform any act or fulfill any
obligation required of Tenant pursuant to this Section 11 or elsewhere in this
Lease, such failure, refusal or neglect shall constitute a Tenant default under
this Lease and following notice thereof to Tenant and the Tenant’s failure to
cure same within the curative periods granted under Section 20, Landlord may,
but shall not be required to conduct such maintenance, make or complete any such
repairs and replacements, remove or bond over in accordance with Florida
Statutes such lien (without inquiring into the validity thereof), pay such cost
or perform such act or the like, all at the sole cost and expense of Tenant, and
Tenant shall reimburse Landlord for all costs and expenses of Landlord thereby
incurred plus a five percent (5%) overhead and administrative charge within ten
(10) days after receipt by Tenant from Landlord of a statement setting forth the
amount of such costs and expenses. Landlord’s rights and remedies pursuant to
this paragraph shall be in addition to any and all other rights and remedies
provided under this Lease or at law or in equity.

 

12. Utilities and Lighting

 

Tenant agrees to promptly pay for all gas, electricity, telephone, sewer and
water and all other utility charges used by Tenant and its employees, agents and
invitees at the Premises during the term of this Lease commencing with the
Commencement Date or such earlier date as Tenant may first enter the Premises
with the authorization of Landlord to commence renovations to the Premises, all
of which shall be measured through proper and sufficient separate meters. Should
there be a disruption of any utilities, then such disruption shall not
constitute a default by Landlord nor give Tenant any remedies against Landlord
under this Lease or otherwise entitle Tenant to any Rent abatement or set off.

 

13. Access by Landlord for Inspection and Remedial Work

 

Landlord or Landlord’s agents, upon no less than two (2) business days prior
written notice to Tenant, shall have the right to enter the Premises during
normal business hours to examine the same; provided, however, Tenant or its
employees or agents shall have the right to accompany Landlord at all times
during such examination. If in connection with any Landlord work undertaken
pursuant to Section 11, Landlord shall give Tenant similar prior notice (except
in the case of emergency repairs where Landlord shall only be required to
provide Tenant with as much advance notice as is reasonably possible under the
circumstances) and Landlord shall conduct such work in a manner as may be
reasonably required to minimize interference with the conduct of Tenant’s
business at the Premises.

 

14. Conduct of Business by Tenant

 

Tenant shall have the right to use and occupy the Premises during the Lease term
for any purposes Tenant deems appropriate, provided that Tenant shall comply
with all laws, rules and regulations of governmental authorities relating to
Tenant’s use and occupancy of the Premises or any part thereof including,
without limitation, all laws, rules and regulations relating to the

 

10



--------------------------------------------------------------------------------

environmental condition of the Premises or the use and presence of any Hazardous
Materials (defined herein) on the Premises, and all orders, rules and
regulations of the board of fire underwriters or any other body hereafter
exercising similar functions relating to Tenant’s use and occupancy of the
Premises. Tenant likewise shall comply with the requirements of all governmental
permits and certificates and all policies of public liability, fire and other
insurance at any time in force with respect to the Premises. Tenant shall
promptly deliver to Landlord copies of any notice or other correspondence
received, by it from any governmental body, concerning the environmental
condition or compliance with any other law on or affecting the Premises.
Regardless of whether Tenant is in occupancy of the Premises, during the term of
this Lease, Tenant (and not Landlord) shall be responsible for providing any
security measures as Tenant may deem necessary for the protection of person and
property upon the Premises.

 

Notwithstanding anything to the contrary contained in this Lease, Tenant shall
not be required to continuously occupy the Premises or operate a business on the
Premises. In the event Tenant shall cease the regular conduct of its business at
the Premises, Tenant shall nonetheless comply with all of Tenant’s obligations
under this Lease, including but not limited to the obligations of Tenant
hereunder relative to maintenance and repair of the Premises.

 

15. Assignment/Subletting

 

Landlord hereby consents that the Tenant (and any assignee of Tenant) may sublet
the Premises or any portion thereof, or may assign this Lease in writing,
provided that:

 

(a) Except as described in Section 15(e), no such assignment or subletting nor
the acceptance of rent by the Landlord from such assignee or subtenant shall
relieve, release or in any manner affect the liability of the Tenant or any
guarantors from their respective obligations hereunder and under any guaranty
agreement and Tenant shall remain primarily liable for the payment of Rental and
all other monetary and non-monetary obligations hereunder and for the
performance of the agreements, conditions, covenants and terms herein contained,
on the part of the Tenant herein to be kept, observed or performed and there is
no requirement upon Landlord to exhaust any remedy against any assignee or
subtenant prior to enforcement of any obligation in this Lease against Tenant or
any guarantor of this Lease and, moreover, Landlord may enforce any of its
remedies against Tenant without bringing any action against the assignee or
subtenant or against such assignee or subtenant without bringing any action
against Tenant;

 

(b) Any such assignee or subtenant shall, in writing, assume and agree to keep,
observe and perform all of the agreements, conditions, covenants and terms of
this’ Lease on the part of the Tenant to be kept, observed and performed and
shall be, and become jointly and severally liable with the Tenant for the
non-performance thereof accruing from said date;

 

(c) Tenant provides Landlord with prior notice of the proposed assignment or
sublease and (except when to an affiliate or subsidiary of Guarantor ; for which
no Landlord consent is required) obtains Landlord’s written consent thereto, not
to be unreasonably withheld, and provided that all of the foregoing requirements
are satisfied, Landlord shall be deemed to have consented to the proposed
assignment or sublease if Landlord has not objected to same in writing delivered
to Tenant within ten (10) days following Landlord’s receipt of the Requested
Information (defined herein);

 

(d) If assignee or subtenant is other than an affiliate or subsidiary of
Guarantor, Tenant shall deliver to Landlord with its notice of the proposed
assignment or sublease the following information (collectively, the “Requested
Information”):

 

(i) name, address and tax identification number of the proposed assignee or
subtenant and of any owner(s) thereof owning twenty percent or more of the
proposed assignee or subtenant;

 

(ii) financial statements for the assignee and subtenant consisting of the most
recent years profit and loss statement and a current balance sheet, each
certified by assignee or subtenant to be true, correct and complete in all
material respects;

 

11



--------------------------------------------------------------------------------

(iii) the proposed use of the Premises by the assignee or subtenant; and within
five (5) days after Landlord’s request therefor such other requested information
regarding the assignee or subtenant as Landlord may reasonably require; and

 

(e) Notwithstanding the terms of Section 15(a), if Landlord consents or is
deemed to have consented to an assignee and assignment of this Lease to such
assignee pursuant to this Section 15, Landlord shall release the assignor/tenant
from the obligations under this Lease that are assumed by the assignee, and
shall release GTE Corporation (“Guarantor”) from its obligations under the
Guaranty of this Lease delivered by Guarantor to Landlord contemporaneous with
this Lease (the “Guaranty”) provided that either the assignee or a substitute
guarantor, if any, assuming the obligations of the Guarantor under the Guaranty,
as of the date of the Section 15(c) notice shall meet one of the three criteria
set forth on Exhibit “F” attached hereto. The provisions of Exhibit “F”
including, without limitation, those regarding the timing of Tenant’s election
of such criteria and any changes to other terms of this Lease as a result of any
criteria selection, are incorporated herein and shall control in the event of
any conflict with the terms within the body of this Lease. Absent a rating for
the assignee or substitute guarantor that meets or exceeds one or more of the
three (3) ratings in Exhibit “F”. Landlord may reasonably withhold its consent
to any proposed assignment or sublet to a person or entity that is not a
subsidiary or affiliate of Guarantor, unless and until Landlord receives the
written consent of Guarantor to the assignment or sublet and affirmation of its
continuing Guaranty. Notwithstanding anything to the contrary contained in this
Lease, Tenant may not assign or sublet any interest in this Lease without
Guarantor’s prior written consent which may be withheld in Guarantor’s sole and
absolute discretion and any assignment or sublet absent such consent shall be
void and of no force or effect.

 

16. Tenant’s Insurance Requirements

 

Tenant, at its sole cost and expense, shall, at all times procure during the
Lease term, pay for and keep in full force and effect: (i) a commercial general
liability policy, including insurance covering assumed or contractual liability
under this Lease with respect to the Premises and the operation of Tenant and
any subtenants of Tenant in, on or about the Premises, in which the limits with
respect to personal liability and property damage shall be usual and. customary
for like properties but shall be not less than Two Million Dollars ($2,000,000)
per occurrence; (ii) casualty insurance against loss or damage by fire and other
risks in the amount of the full replacement cost for all of Tenant’s
improvements to the Premises, trade fixtures, equipment and personal property;
(iii) worker’s compensation coverage as required by law; and (iv) with respect
to alterations, improvements and the like required or permitted to be made by
Tenant hereunder, contingent liability and builder’s risk insurance, in amounts
reasonably satisfactory to Landlord.

 

All policies of insurance required to be carried by Tenant pursuant to this
Section 16 shall be written by responsible insurance companies authorized to do
business in the state where the Premises are located.

 

Each policy evidencing insurance required to be carried by Tenant pursuant to
this Section 16 shall contain the following provisions and/or clauses: (i) a
provision that such policy and the coverage evidenced thereby shall be primary
and non-contributing with respect to any policies carried by Landlord, and that
any coverage carried by Landlord shall be excess insurance; (ii) a provision
including Landlord and Landlord’s mortgagee as an insured (except with respect
to worker’s compensation insurance and insurance covering Tenant’s trade
fixtures, personal property and equipment); (iii) with respect to Tenant’s
casualty insurance only, a waiver by the insurer of any right of subrogation
against Landlord and its respective agents, employees and representatives which
arise or might arise by reason of any payment under such policy or by reason of
any act or omission of Landlord and its respective agents, employees or
representatives; (iv) a severability clause; and (v) a provision that the
insurer will not cancel, materially change or fail to renew the coverage
provided by such policy without giving Landlord and Landlord’s mortgagee thirty
(30) days’ prior written notice.

 

On or prior to the Commencement Date, Tenant shall deliver to Landlord
certificates of the insurers, evidencing all of the insurance which is required
to be maintained by Tenant hereunder and naming Landlord and its mortgagee in
their respective capacity as required herein,

 

12



--------------------------------------------------------------------------------

together with evidence of the payment of all premiums therefor, and Tenant
shall, within thirty (30) days prior to the expiration of any such insurance,
deliver other certificates of the insurers evidencing the renewal or replacement
of such insurance together with evidence of the payment of all premiums
therefor.

 

In the event that Tenant fails to procure, maintain and/or pay for, at the times
and for the durations specified in this Section 16, any insurance required by
this Section 16 or fails to carry insurance required by law or governmental
regulation, Landlord may (but without obligation to do so) at any time or from
time to time, and without notice, procure such insurance (other than worker’s
compensation insurance) and pay the premiums therefor, in which event Tenant
shall repay to Landlord all sums so paid by Landlord together with interest
thereon as provided elsewhere herein and any costs or expenses incurred by
Landlord in connection therewith, within ten (10) days following Landlord’s
written demand to Tenant for such payment.

 

17.A. Waiver of Subrogation

 

Notwithstanding anything contained in this Lease to the contrary, Landlord and
Tenant severally waive any claim in its favor against the other, the other’s
agents or employees, for loss of or damage to any of its property located in or
constituting a part of the Premises or Buildings, by reason of fire or the
element, or any other cause (including negligence and strict liability of any
kind) that is insured or is insurable by the terms of standard all risk full
replacement cost property insurance in Florida, regardless of whether any such
insurance is actually maintained, and if maintained, regardless of the amount of
the proceeds, if any, payable under such insurance.

 

17.B. Indemnification

 

Tenant, with respect to the Premises, agrees to indemnify, hold harmless and to
defend (or, at Landlord’s option, pay for the reasonable defense of) Landlord
and any party holding a mortgage lien upon the Premises, together with their
respective officers and directors, against any, all and every demand, claim,
assertion of liability or action arising out of any act or omission of Tenant,
its assignees or subtenants or any of their agents, servants, or employees,
whether such claim, demand, assertion of liability or action be for damages,
injury to person or property, including the property of Landlord, or death of
any person, made by any person, group or organization, whether employed by
either of the parties hereto or otherwise, however, to the extent damage is to
property of Landlord the terms of Section 17.A. shall apply and Tenant’s
indemnification for any such loss of property shall be limited to the deductible
under Landlord’s insurance policy.

 

Landlord, with respect to the Premises, agrees to indemnify, hold harmless and
to defend (or, at Tenant’s option, pay for the reasonable defense of) Tenant
together with its officers and directors, against any, all and every demand,
claim, assertion of liability or action arising out of any act or omission of
Landlord, its agents, servants, or employees, whether such claim, demand,
assertion of liability or action be for damages, injury to person or property,
including the property of Tenant, or death of any person, made by any person,
group or organization, whether employed by either of the parties hereto or
otherwise, however, to the extent damage is to property of Tenant the terms of
Section 17. A.shall apply and Landlord’s indemnification for any such loss of
property shall be limited to the deductible under Tenant’s insurance policy.

 

18. Fire or Casualty Loss

 

In the event that the Premises are totally or partially damaged or destroyed by
fire or other casualty, Tenant shall give immediate written notice thereof to
Landlord and Landlord shall repair and restore the Premises to substantially the
same condition as they were in immediately before such damage or destruction
less and except that portion of the Premises required to be insured by Tenant
under Section 16 of this Lease. If (a) this Lease is in the last twelve (12)
months of the term or any Renewal Term and no subsequent Renewal Term option has
been exercised by Tenant and more than thirty percent (30%) of the total
rentable area (per BOMA standards) of the

 

13



--------------------------------------------------------------------------------

Premises has been rendered unoccupiable for Tenant’s use or such smaller area is
rendered unusable and operation of the Premises is thereby rendered economically
infeasible for Tenant’s business use because of the critical nature of such
area; or (b) Landlord’s mortgagee or the applicable governmental authorities do
not give their approval and consent to the repair and restoration to
approximately the condition prior to the casualty, either Landlord or Tenant may
terminate this Lease upon giving notice of such election in writing to the other
party within twenty (20) days following the earlier of actual knowledge of the
casualty by the party delivering notice of termination or Tenant’s delivery of
notice of the casualty to Landlord. Further, if the Premises or the Building
should be totally destroyed or so damaged so that rebuilding of Landlord’s
portion of the restoration cannot reasonably be completed substantially within
one hundred fifty (150) days after Landlord’s receipt of written notification by
Tenant of the casualty subject to additional time to accommodate reasonable
delays for permitting and force majeure, then, at Tenant’s option, this Lease
may be terminated by Tenant delivering written notice of such election in
writing to Landlord within twenty (20) days following the date of the casualty
and, in such event, both parties shall be released from any and all further
liability hereunder accruing after the casualty. If neither Landlord or Tenant
elect to terminate the Lease under the foregoing provisions, Landlord shall
repair and restore the portion of the Premises required to be repaired and
restored by Landlord with due diligence and in any event within one hundred
fifty (150) days after the casualty occurs subject to reasonable delays for
permitting and force majeure, such additional period not to exceed sixty (60)
days. If Landlord fails to substantially complete said repairs within one
hundred fifty (150) days from the date of Tenant’s notice of the casualty,
subject to reasonable delays for permitting and force majeure as aforesaid,
Tenant may terminate this Lease by written notice to Landlord delivered within
ten (10) days following expiration of said period.

 

Landlord shall have no responsibility to repair or restore any portion of the
Premises which is required to be insured by Tenant under Section 16 herein and
Tenant shall have one hundred twenty (120) days after delivery of access to
Tenant by Landlord to complete its rebuilding or repairing of the Premises, in
accordance with plans and specifications to be delivered to Landlord before the
commencing of Tenant’s construction, subject to reasonable delays for permitting
and force majeure, such additional period not to exceed sixty (60) days. If the
casualty or the subsequent repairing or rebuilding (by Landlord or Tenant, as
applicable) render the Premises unsuitable for Tenant’s operation of its
business in whole or in part, Tenant shall be entitled to an abatement of Rental
to the extent the Premises is unsuitable for Tenant’s operation of its business
(prorated on the basis of the total rentable area square footage of the Premises
so unsuitable), from the date when the casualty occurs until the earlier of (i)
the date Tenant reopens for business in the portion of the Premises damaged by
the casualty; or (ii) one hundred twenty (120) days after the date possession of
the Premises is delivered to Tenant with the repairs and restoration to be
conducted by Landlord substantially completed subject to reasonable delays for
governmental permitting and force majeure. For purposes of Rental abatement, the
entire Premises shall be deemed unsuitable for Tenant’s operation of its
business and therefore Rental abated for the entire Premises for the applicable
period if the portion of the Premises damaged is of a critical nature rendering
the balance of the Premises economically infeasible for Tenant’s business use
and Tenant actually ceases to use all of the Premises.

 

If Landlord shall within fifteen (15) days after or anytime prior to its receipt
of written notice of the casualty from Tenant, notify Tenant in writing of a
longer time period (beyond that set forth in this Section 18) needed by Landlord
for restoration of the portion of the Premises Landlord must restore together
with reasonable justification for such longer period, through no fault of
Landlord, then unless Tenant terminates this Lease by written notice to Landlord
delivered within fifteen (15) days after Landlord’s notice, then Landlord shall
have such longer period set forth in its notice to complete the restoration.

 

19. Condemnation

 

Should the whole of the Premises, or such portion of the total rentable area
thereof as will make the Premises unusable for the purposes herein leased, be
taken or condemned by competent authority for public or quasi public use, then
this Lease shall terminate from the date when

 

14



--------------------------------------------------------------------------------

possession of the part so taken shall be required for the use and purpose for
which it had been taken. If the Lease continues after a partial taking, the
Rental shall abate proportionately as to the part taken. All compensation
awarded for such taking of the Premises or any portion thereof shall belong to
and be the property of Landlord; provided, however, the Landlord shall not be
entitled to any portion of the award made to Tenant for the value of Tenant’s
trade fixtures, loss of business compensation and cost of moving damages, and
Tenant shall be entitled to make claim separately to the applicable governmental
authorities therefor provided that any recovery shall not reduce Landlord’s
recovery.

 

20. Tenant Default and Landlord Remedies

 

Each of the following constitutes an event of default of Tenant:

 

(i) Tenant’s failure to pay any monthly installments of rent (including annual
minimum rent and additional rent), or any other sums required to be paid
hereunder within ten (10) days of the date when due or five (5) days following
notice of non-payment from Landlord, whichever is later;

 

(ii) Tenant’s failure to keep, observe or perform any of the other terms,
conditions or covenants set forth in this Lease if the failure continues for
thirty (30) days after notice from Landlord of such failure, or such shorter
time specified in this Lease, or if not reasonably capable of being cured within
said period, then if Tenant shall not commence to cure such failure within such
applicable period and continuously prosecute the performance of the same to
completion with due diligence within ninety (90) days following the Landlord’s
notice ; or

 

(iii) Tenant becomes insolvent, or commences a case under Title 11 of the United
States Code or consents to or does not obtain within ninety (90) days of its
filing a dismissal of an involuntary petition filed under Title 11 of the United
States Code.

 

Upon an event of default, Landlord shall be entitled to exercise, at its option,
concurrently, successively or in any combination, all non-conflicting remedies
available at law or in equity, including without limitation any one or more of
the following (except that (a) and (b) shall be mutually exclusive remedies):

 

(a) To terminate this Lease and collect all pre-termination actual damages from
Tenant (including without limitation rent in arrears and interest and late fees
accrued thereon);

 

(b) To terminate Tenant’s right of possession, reenter and take possession of
the Premises or any part thereof, any or all personal property or fixtures of
Landlord upon the Premises, and other rights or privileges of Tenant pertaining
to the use and operation of the Premises without compensation to Tenant and to
recover from Tenant an amount equal to all delinquent rent plus all rent
hereunder as same becomes due. (Any such entry upon the Premises for such
purpose shall not operate to terminate this Lease or be deemed to be for the
benefit of Landlord unless Landlord expressly so elects in writing.) Upon taking
possession as described in this Section 20 (b), Landlord shall in good faith
attempt to relet the Premises or any part thereof in an “arms length”
transaction for such term or terms (including a term which extends beyond the
original term of this Lease), at such rentals and upon such other terms as
Landlord, in its sole discretion, may determine, for the benefit of Tenant, with
all proceeds received from such reletting, less all out of pocket costs of
reletting and collection (including without limitation (i) the costs of
complying with any new tenant’s obligations hereunder; (ii) the cost of repairs,
alterations, and remodeling necessary to put the Premises in a condition
consistent with the condition of the Premises upon delivery of same to the
undersigned Tenant plus all brokerage fees/commissions in connection with any
reletting; (iii) reasonable attorneys’ fees and costs incurred and not otherwise
recoverable under this Lease; and (iv) other expenses incurred by Landlord in
enforcing its remedies), being applied to the Rents and other sums due from
Tenant under this Lease, with Tenant remaining liable for any deficiency.
Provided that the lease entered

 

15



--------------------------------------------------------------------------------

into with a replacement tenant is pursuant to “arms-length” negotiations, Tenant
agrees that the rental rate for the replacement tenant may be at, below or above
the then market rate, it being important to Landlord that the Buildings remain
occupied, and accordingly, Tenant shall not claim as a defense to. payment of
the deficiency any failure on the part of Landlord to mitigate to the full
extent of Tenant’s rental obligations. Furthermore, in lieu of Landlord’s right
to accelerate future rents upon Tenant’s default for the balance of the Lease
term, Tenant agrees that Landlord may pursue all Rent that becomes due after the
filing of the complaint through entry of the judgment, in addition to any unpaid
Rent due prior to filing of the complaint, without the necessity of Landlord
amending the complaint or filing a new complaint for such Rent, provided that
should Tenant thereafter fail to pay to Landlord the amount of any monthly
deficiency, if the Premises has been re-leased and remains leased and the new
tenant is paying rent, or the full amount of monthly Rent, if the Premises has
not been released or the replacement tenant has ceased paying rent, within ten
(10) days following the first day of each month for the balance of the Lease
term, then Landlord may accelerate the amount of deficiency rent or full Rent as
the case may be for the balance of the Lease term, discounted to then present
value at Landlord’s mortgage interest rate, and Tenant shall pay same
immediately upon demand, however, such payment shall not waive the rights in
favor of Landlord to collect any further deficiency or cost of enforcement
arising from to time thereafter for whatever reason including the failure of any
replacement tenant(s) to pay its required rent;

 

(c) In addition to any late fees charged under this Lease to offset, in part,
Landlord’s costs arising from Tenant’s delinquency in the payment of Rent, any
sums past due hereunder and not paid upon demand by Landlord shall accrue
interest thereon until paid at a rate equal to the greater of ten percent (10%)
per annum or the rate per annum that is 200 basis points over the prime rate of
interest as published in the Wall Street Journal or other national publication
in the absence of the former or comparable rate or index in the absence of a
prime rate, as of the date the sums were first due (the “Default Rate”), or such
other rate as expressly provided for elsewhere in this Lease in connection with
specific defaults; and/or

 

(d) To recover from Tenant all expenses, including reasonable attorneys’ fees,
paid or incurred by Landlord as a result of any breach or event of default.

 

In addition, in the event of any non-monetary breach or default by Tenant,
Landlord may, but shall not be obligated to, immediately or at any time
thereafter, and with notice, correct such breach or default at the expense of
Tenant. Any sum or sums so paid by Landlord, together with interest at the
Default Rate, but not higher than the maximum non-usurious rate permitted by
law, shall be deemed to be additional rent hereunder and shall be immediately
due from Tenant to Landlord.

 

Landlord’s forbearance in pursuing or exercising one or more of its remedies
shall not be deemed or construed to constitute a waiver of any event of default
or any remedy.

 

Notwithstanding anything to the contrary contained herein, Tenant shall in no
event be liable to Landlord for consequential or punitive damages.

 

21. Landlord Default and Tenant Remedies

 

The following events shall constitute events of default by Landlord under this
Lease:

 

(i) If Landlord shall fail to pay any sum of money to be paid by Landlord
hereunder within ten (10) days of the date when due or five (5) days following
notice of non-payment from Tenant, whichever is later; or

 

(ii) If Landlord shall violate or breach, or shall fail to fully and completely
observe, keep, satisfy, perform and comply with, any agreement, term, covenant,
condition, requirement, restriction or provision of this Lease (other than the
payment of any sum of money to be paid by Landlord hereunder), and shall not
cure such failure

 

16



--------------------------------------------------------------------------------

within thirty (30) days, or such shorter time specified in this Lease, after
Tenant gives Landlord written notice thereof, or if such failure shall not be
reasonably capable of cure within said period, if Landlord shall not commence to
cure such failure within such applicable period, and continuously prosecute the
performance of the same to completion with due diligence within ninety (90) days
following the Tenant’s notice.

 

If an event of default shall have happened and be continuing, Tenant may pursue
any one or more of the following remedies, separately or concurrently or in any
combination, without any notice (except as specifically provided herein) or
demand whatsoever and without prejudice to any other non-conflicting remedy
which it may have at law or in equity:

 

(a) Tenant may bring an action against Landlord to recover from Landlord all
actual (eg. not consequential or punitive damages) damages suffered, incurred or
sustained by Tenant as a result of, by reason of or in connection with such
event of default; or

 

(b) Tenant may do whatever Landlord is obligated to do under the terms of this
Lease, in which event, at Tenant’s option, Landlord shall reimburse Tenant on
demand for, any out of pocket expenses excluding attorney’s fees (unless due
pursuant to another express provision in this Lease), which Tenant may incur in
thus effecting satisfaction and performance of, or compliance with, Landlord’s
duties and obligations under this Lease plus a five percent (5%) overhead and
administrative charge and if Landlord does not so reimburse Tenant for such sums
due Tenant under this Section 21(b), Tenant may offset such sums from Tenant’s
rent due hereunder, provided that should Landlord be found by a court (to which
no appeal has been made) to have not been liable to Tenant for the sums so
offset, Landlord shall pay such sums to Tenant upon demand with interest thereon
from the date such sums were originally due at the Default Rate of interest per
annum set forth in Section 20.

 

Tenant’s forbearance in pursuing or exercising one or more of its remedies shall
not be deemed or construed to constitute a waiver of any event of default or any
remedy.

 

Notwithstanding anything to the contrary contained herein, Landlord shall in no
event be liable to Tenant for consequential or punitive damages.

 

22. Access by Landlord for Reletting

 

In the event Tenant does not timely renew the Lease, during the twelve (12)
months prior to the expiration of the term of this Lease or any renewal term,
Landlord may exhibit the Premises to prospective tenants upon no less than six
(6) hours advance verbal notice to Tenant, provided that Landlord shall at all
times of entry pursuant to this Section 22 use reasonable efforts to exhibit the
Premises in a manner that will not unreasonably interfere with the operation of
the Tenant’s business. If the Premises has been vacated by Tenant or if Tenant
is no longer operating therein, then Landlord may at anytime thereafter (i)
exhibit the Premises to prospective tenants at any time thereafter during the
Lease term, and (ii) place upon the Premises the usual notices “To Let” or “For
Rent” or “For Sale” which notices Tenant shall permit to remain thereon without
molestation. In the event Tenant does not timely renew the Lease, within the
last twelve (12) months of the Lease term, Landlord may place “For Rent” and/or
“For Sale” signs upon any grassed areas surrounding the Buildings.

 

23. Quiet Enjoyment

 

So long as Tenant is not in default of this Lease, Landlord shall take no action
to interfere with the right of Tenant during the term demised to freely,
peaceably and quietly occupy and enjoy the full possession of the Premises
hereby leased, and the tenements, hereditaments and appurtenances thereto
belonging and the rights and privileges herein granted without molestation or
hindrance, lawful or otherwise.

 

17



--------------------------------------------------------------------------------

24. Estoppel Certificates

 

Tenant shall, without charge, at any time and from time to time but not more
than three (3) times in any one (1) calendar year, within ten (10) days after
the request by Landlord execute and deliver to Landlord and/or to any other
person, firm or corporation specified by Landlord, an estoppel certificate in
the form attached hereto as Exhibit “D”; provided, however, Tenant shall not
unreasonably withhold its consent to a reasonable modification of such form
requested by a purchaser or lender of the Premises on condition that such
modification does not affect the rights of Tenant as to the Premises. Upon
Landlord’s consent to any assignment or sublet or at such other time as may be
required, Tenant may request and Landlord shall deliver to Tenant and/or
assignee or sublettee an estoppel certificate duly executed and acknowledged by
Landlord, certifying to such matters as are contained in Tenant’s form of
estoppel certificate and applicable from Landlord’s perspective.

 

25. Peaceful Surrender

 

Tenant, its assignees or subleases, shall not commit waste upon the Premises and
at the expiration or earlier termination of this Lease, or extensions hereof, if
extended, will peaceably surrender possession to Landlord in good order and
repair, normal wear and tear and damage by casualty and condemnation excepted,
and at Landlord’s request, in addition to removing all Tenant “trade fixtures
and equipment”, Tenant will remove all non-structural alterations and
improvements made pursuant to Section 7 of this Lease or otherwise, provided
that removal of any such items including “trade fixtures and equipment” shall be
done in a manner as to minimize damage to the Premises and Tenant shall
immediately repair any such damage caused by the removal of such items and/or
the installation and presence of such items and modifications to the Premises to
accommodate such installation. The terms of this Section shall survive the
termination or expiration of the Lease term, subject to the terms of Section 27
herein.

 

If Tenant elects or Landlord requires Tenant to remove any equipment installed
by Tenant on the roof of the Premises or penetrating the roof membrane (“Roof
Equipment”), such removal shall be done under the supervision of, and any
associated roof work conducted by, a licensed roofing company reasonably
acceptable to Landlord and Tenant (an “Approved Roofer”), and if the removal of
any Roof Equipment shall cause any damage to the roof, such damage shall be
promptly repaired by an Approved Roofer all at Tenant’s sole cost and expense.
By way of example only, such Roof Equipment shall include any satellite or
communication devices, dishes or antennae provided that Tenant must first obtain
Landlord’s written consent (which shall not be unreasonably withheld or delayed)
before installing same and follow Landlord’s requirements for installation
consistent with the foregoing procedures for removal.

 

26. Mortgage Subordination

 

Tenant agrees to subordinate this Lease to the lien of a mortgage to a lender
hereafter imposed against the Premises if the mortgagee concurrently executes
and delivers to Tenant a non-disturbance agreement, all in substantially the
form of Exhibit “E” attached hereto. Tenant will not unreasonably withhold its
consent to a modification of such form requested by a lender of the Premises on
condition that such modification does not affect the rights of Tenant as to the
Premises.

 

27. Holdover

 

If Tenant shall continue its occupancy of the Premises after the expiration of
the Lease term or any applicable renewal term, the occupancy shall not be deemed
to extend or renew the Lease term (or any applicable renewal term), and the
tenancy shall constitute a tenancy from month to month on all of the terms of
this Lease except the annual minimum rent for said holdover period shall be one
hundred fifty percent (150%) of the annual minimum rent existing immediately
preceding the holdover period and the Lease shall be subject to termination by
either party upon ten (10) days’ advance written notice.

 

18



--------------------------------------------------------------------------------

28. Brokers Commissions

 

Landlord and Tenant represent and warrant to each Other that they have dealt
with no broker or brokers in connection with this Lease, except as listed below.
The party who breaches this warranty agrees to defend and indemnify the other
against, and hold it harmless from all demands, claims, liabilities and costs
(including, without limitation, reasonable attorneys’ fees) arising from any
claim for brokerage commissions or finder’s fees arising out of the actual or
alleged acts or commitment of said breaching party. Broker(s) (if any): Cushman
& Wakefield of Florida, Inc. (“Broker”) and no others. The commissions due
Broker with respect to this Lease are pursuant to separate written agreement
between Landlord and Broker. Landlord agrees to indemnify and hold Tenant
harmless from and against any claims of Broker for brokerage fees or commissions
in connection with the execution of this Lease.

 

29. Signs

 

To the extent permitted by applicable law, and any restrictions of record which
are either in existence on the date hereof or otherwise consented to by Tenant,
Tenant shall have the right to install, erect and maintain upon the Premises all
signs necessary or appropriate in Tenant’s sole discretion to the conduct of its
business, including signs on any monument or free-standing pylon sign tower.
Tenant shall not install, erect or maintain any sign in violation of any
applicable law, ordinance or use permit of any governmental authority. Tenant
may remove (but shall not be required to remove) any of its signs, but not any
monument or pylon sign tower in existence as of the Commencement Date or
thereafter installed by Tenant, at any time during said term or upon the
expiration thereof or earlier termination of this Lease, or (but with obligation
if required to remove same by Landlord) within thirty (30) days after such
expiration or termination, and Tenant at its own expense shall repair any damage
caused by such removal. Notwithstanding the preceding sentence, Tenant may
remove from any monument or pylon sign required to remain in place any sign
thereon, such as a placard with Tenant’s identity.

 

30. Merger

 

There shall be no merger of this Lease or of the leasehold estate hereby created
with the fee estate in the Premises by reason of the fact that the same person
acquires or holds, directly or indirectly, this Lease or the leasehold estate
hereby created or any interest herein or in such leasehold estate and, in
addition, the fee estate in the Premises or any interest in such fee estate
unless expressly stated otherwise in writing by the party holding both
interests.

 

31. Intentionally Omitted

 

32. Entire Agreement

 

This Lease and the Exhibits referenced herein and attached hereto, which thereby
form a part hereof, set forth all the covenants, promises, agreements,
conditions and understandings between Landlord and Tenant concerning the
Premises. There are no covenants, promises, agreements, conditions or
understandings, either oral or written, between them other than are herein set
forth. No alteration, amendment, change or addition to this Lease shall be
binding upon Landlord or Tenant unless reduced to writing and signed by each
party.

 

33. Interpretation and Use of Pronouns

 

Nothing contained herein shall be deemed or construed by the parties hereto, nor
by any third party, as creating the relationship of principal and agent or of
partnership or of joint venture between the parties hereto, it being understood
and agreed that neither the method of computation of rent, nor any other
provision contained herein, nor any acts of the parties herein, shall be deemed
to create any relationship between the parties hereto other than the
relationship of Landlord and Tenant. Whenever herein the singular number is
used, the same shall include the plural, and the masculine gender shall include
the feminine and neuter genders. The words

 

19



--------------------------------------------------------------------------------

“herein”, “hereof” and “hereunder” when used in this Lease shall be construed to
refer to this Lease in its entirety and not to any particular Section or
provision of this Lease. References herein to particular Section numbers shall
refer to Sections within this Lease unless another document is referenced in
connection therewith. References to Exhibits attached hereto by said reference
do thereby incorporate the Exhibits herein as part of this Lease.

 

34. Notices

 

Any and all notices required or permitted under this Lease or pertaining to the
Lease or Property or Landlord/Tenant relationship shall be deemed to be properly
delivered if delivered in writing (except where verbal notice is expressly
permitted herein) personally, or sent by certified mail with return receipt
requested or by prepaid overnight mail or same day or next day delivery service
or sent by telecopy/fax, provided that any such means provides written evidence
of delivery to Landlord or to Tenant, as the case may be, at the address below
or to any subsequent address which Tenant or Landlord, respectively, may
designate in writing for such purpose. The date of delivery of a notice for
certified mail served by mail shall be one (1) day following the date on which
such notice is deposited with the U.S. postal service postage prepaid. The date
of delivery of notice sent by next day delivery shall be one (1) day following
the date the notice is deposited with the overnight delivery service and if by
same day delivery service or telecopy/fax, then the date of delivery by such
service or telecopy/fax. In the absence of notice to the contrary, notices shall
be addressed as follows:

 

TENANT:   

GTE Media Ventures Incorporated

c/o Cushman & Wakefield of Florida, Inc.

One Tampa City Center, Suite 1900

Tampa, Florida 33602

Attn: Lease Administrator

Telecopy: (813) 221-9166

With a copy to   

Baker & Botts, LLP

2001 Ross Avenue

Dallas, Texas 75201

Attn: Joel Overton, Jr.

Telecopy: (214) 953-6503

and with a copy to Guarantor:   

GTE Corporation

One Stamford Forum

Stamford, CT 06904

Attn: Vice President and Treasurer

Telecopy: (203) 965-2937

LANDLORD:   

Airport Bayway, Inc.

3802 S. West Shore Boulevard

Tampa, Florida 33611

Attn: Mark E. Miller

Telecopy: (813) 837-7081

 

A copy of all notices from Tenant shall, concurrently therewith, be delivered to
any party who holds a mortgage lien against the Premises and who, pursuant to
the notice provisions hereunder, provides Tenant with its identity and mailing
address for notice purposes. Refusal to accept notice shall not delay its date
of delivery as calculated above.

 

35. Waiver

 

No waiver of any condition or covenant of this Lease by either party shall be
deemed to imply or constitute a further waiver of the same or any other
condition or covenant of said Lease.

 

20



--------------------------------------------------------------------------------

36. Captions and Numbers

 

The captions, Sections, Section numbers and any index appearing in this Lease
are inserted only as a matter of convenience and in no way define, limit
construe, or describe the scope or intent of same nor in any way affect the
Lease.

 

37. Force Majeure

 

In the event that Landlord or Tenant shall be delayed or hindered in or
prevented from the performance of any act required hereunder or in connection
herewith by reason of strikes, lock-outs, labor troubles, inability to procure
materials, services, failure of power, restrictive governmental laws,
regulations or controls, riots, insurrection, hostilities, civil commotion,
war-like operations, or other reason beyond Landlord’s or Tenant’s reasonable
control which cannot be overcome with the exercise of reasonable diligence, then
Landlord’s and Tenant’s performance hereunder shall be excused for the period of
such delay to the extent affected. Notwithstanding this Section 37, there shall
be no waiver or permitted delay in connection with either parties payment of any
sums due under this Lease.

 

38. Interest on Past Due Obligations

 

Except as provided to the contrary elsewhere in this Lease, any amount due from
a party hereunder to the other party which is not paid when due (including,
without limitations, amounts due as reimbursement for costs incurred in
performing obligations of a party hereunder upon such party’s failure to so
perform) shall bear interest from the date due until paid unless otherwise
specifically provided herein at the lower of (i) the highest rate then allowed
under the usury laws of the State of Florida, or (ii) the Default Rate per
annum. The payment of such interest shall not excuse or cure any default by such
party under this Lease.

 

39. Acceptance. Counterpart Execution and Recording

 

This Lease may be executed in separate counterpart and, as so executed and
delivered, shall constitute the binding obligation of each party hereto as if
all parties had executed the same instrument. The submission of this Lease for
examination does not constitute a reservation of or option for the Premises, and
this Lease shall become effective as a lease only upon execution and delivery
thereof by Landlord and Tenant. This Lease shall not be recorded among the
public records of any governmental jurisdiction, however, in accordance with
Section 3(a) of this Lease, Landlord and Tenant intend to record a Memorandum of
Lease in the form of Exhibit “B” hereto.

 

40. Accord and Satisfaction

 

No payment by Tenant or receipt by Landlord of a lesser amount than the Rent
herein stipulated shall be deemed to be other than on account of the earliest
stipulated Rent, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord shall accept such check or payment without prejudice
to Landlord’s right to recover the balance of such Rent or pursue any other
remedy in this Lease provided.

 

41. Attorneys Fees

 

In any litigation arising out of this Lease, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs including but not
limited to fees and costs at the trial and appellate level as well as in the
course of any arbitration, administrative or bankruptcy proceedings.

 

21



--------------------------------------------------------------------------------

42. Governing Law, Venue and Severability

 

This Lease shall be governed by, and construed in accordance with, the laws of
the State of Florida. The exclusive jurisdiction and venue for any court action
taken to enforce any provision of this Lease or to resolve any dispute between
Landlord and Tenant pertaining to this Lease, the Premises or the
Landlord—Tenant relationship shall be the Circuit Court in and for Pinellas
County, Florida. If any provision of this Lease or the application thereof to
any person or circumstances shall, to any extent, be invalid or unenforceable,
the remainder of this Lease shall not be affected thereby and each provision of
the Lease shall be valid and enforceable to the fullest extent permitted by the
law.

 

43. Partial Invalidity

 

If any term, covenant, or condition of this Lease or the application thereof to
any person or circumstances shall, to any extent, be declared invalid or
unenforceable, the remainder of this Lease, or the application of such term,
covenant or condition to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby and each
term, covenant or condition of this Lease shall be valid and be enforced to the
fullest extent permitted by law.

 

44. Time is of the Essence

 

Time is of the essence of this Lease.

 

45. Hazardous Materials

 

Tenant and Landlord acknowledge that each has received and reviewed that certain
Phase I Environmental Site Assessment dated October 14, 1997 and that certain
Asbestos Facility Survey dated October 15, 1997 each prepared by Environmental
Consulting & Technology, Inc. pertaining to the Premises (collectively, the
“Report”), and each party to this Lease has undertaken such additional
investigations regarding the subject matter of said Report to its respective
satisfaction.

 

Landlord hereby represents to Tenant that it has no knowledge regarding the
environmental condition of the Premises except as disclosed in the Report.
Tenant acknowledges that except as contained in the preceding sentence, Landlord
has not made any representation or warranty to Tenant regarding the accuracy of
the information in said Report or the environmental condition of the Premises
generally or specifically and Tenant has not relied upon any statements by
Landlord, if any, regarding the condition of the Premises including its
environmental condition.

 

Tenant hereby represents to Landlord that it has no knowledge regarding the
environmental condition of the Property except as disclosed in the Report.
Tenant represents, warrants and covenants (i) that it will not use nor store in,
or about the Premises, any Hazardous Materials (defined herein), other than
those Hazardous Materials that are necessary for Tenant to conduct its business
activities on the Premises, (ii) that, with respect to any such Hazardous
Materials, Tenant shall comply with all applicable federal, state and local
laws, rules, regulations, policies and authorities relating to the storage, use,
disposal or cleanup of Hazardous Materials, including, but not limited to, the
obtaining of proper permits, and (iii) that it will not dispose of any Hazardous
Materials in, on or about the Premises except as may be permitted by and in
accordance with applicable law.

 

Tenant agrees to clean up or cause to be cleaned up any contamination created by
Tenant, brought on by Tenant or allowed by Tenant to be brought upon the
Premises during the term of this Lease, as extended or renewed, requiring
removal or remediation under federal, state or local, law, statutes, ordinances,
regulations or policies. Tenant further agrees to indemnify, defend and hold
Landlord and Landlord’s mortgagees harmless from and against any claims,
liabilities, suits, causes of action, costs, expenses or fees, including
reasonable attorneys’ fees and costs, arising

 

22



--------------------------------------------------------------------------------

out of or in connection with (i) any remediation, cleanup work, inquiry or
enforcement proceeding in connection with any clean up work required under the
preceding sentence; (ii) any Hazardous Materials used, stored or disposed of by
Tenant or its agents, employees, contractors or invitees in, on or adjacent to
the Premises after the Commencement Date; (iii) any Hazardous Materials
generated by or resulting from Tenant’s use of the Premises and transported,
stored, disposed of, or released in any manner at a location other than the
Premises; or (iv) any Hazardous Material located on the Premises during the
Lease term except that which may be present as of the Commencement Date or
thereafter created by Landlord, brought on by Landlord or allowed by Landlord to
be brought upon the Premises.

 

Tenant shall surrender the Premises to Landlord upon the expiration or earlier
termination of this Lease free of debris, waste and Hazardous Materials used,
stored or disposed of by Tenant or its agents, employees, contractors or
invitees, and in a condition which complies with all governmental statutes,
ordinances, regulations and policies except for non-compliance arising from
Landlord’s activities or any conditions existing as of the Commencement Date.
Upon such expiration or earlier termination Landlord may procure the services of
an environmental engineer to assess the existence of any Hazardous Materials on,
in, or about the Premises and if any material violation of the Tenant’s
covenants herein are disclosed by such assessment report, a copy of which shall
be furnished to Tenant, in addition to curing the violations (to the extent such
cure would be required under the immediately preceding paragraph), Tenant shall
reimburse Landlord for the reasonable cost of the assessment and report.

 

Landlord agrees to clean up or cause to be cleaned up any contamination created
by Landlord, brought on by Landlord or allowed by Landlord to be brought upon
the Premises during the term of this Lease, as extended, requiring removal or
remediation under federal, state or local, law, statutes, ordinances,
regulations or policies. Landlord further agrees to indemnify, defend and hold
Tenant harmless from and against any claims, liabilities, suits, causes of
action, costs, expenses or fees, including reasonable attorneys’ fees and costs,
arising out of or in connection with (i) any remediation, cleanup work, inquiry
or enforcement proceeding in connection with any clean up work required under
the preceding sentence; (ii) any Hazardous Materials located upon, used, stored
or disposed of on or adjacent to the Premises prior to the Commencement Date;
(iii) any Hazardous Materials generated by or resulting from Landlord’s use of
the Premises and transported, stored, disposed of, or released in any manner at
a location other than the Premises; or (iv) any Hazardous Materials created by
Landlord, brought on by Landlord or allowed by Landlord to be brought upon the
Premises.

 

“Hazardous Materials” shall mean any material: (i) the presence of which
requires investigation or remediation under any federal, state or local statute,
regulation, ordinance, order, action, policy or common law; or (ii) which is or
becomes defined as a “hazardous waste,” “hazardous substance,” pollutant or
contaminant under any federal, state or local statute, regulation, rule or
ordinance or amendments thereto including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. section 9601
et seq.) and/or the Resource Conservation and Recovery Act (42 U.S.C. section
6901 et seq.); or (iii) which is toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic, or otherwise hazardous and is
or becomes regulated by any governmental authority, agency, department,
commission, board, agency or instrumentality of the United States, the state of
where the Premises are located or any political subdivision thereof; or (iv) the
presence of which on the Premises causes or threatens to cause a nuisance upon
the Premises to adjacent properties or poses or threatens to pose a hazard to
the health or safety of persons on or about the Premises and/or Retail
Development; or (v) without limitation which contains gasoline, diesel fuel or
other petroleum hydrocarbons; or (vi) which contains asbestos in an amount or
condition which violates applicable law.

 

Tenant’s and Landlord’s obligations under this Section 45 shall survive
termination and expiration of this Lease.

 

23



--------------------------------------------------------------------------------

46. Radon Gas and Energy Disclosures

 

(a) Radon is a naturally occurring radioactive gas that, when it has accumulated
in a building in sufficient quantities, may present health risks to persons who
are exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

 

(b) Tenant may have the energy efficiency rating of the buildings located on the
Premises being leased determined. A copy of the brochure relating to this matter
prepared by the State of Florida has been furnished by Landlord to Tenant.

 

47. Successors and Assigns

 

The conditions, covenants and agreements contained in this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, subject to any limitations on assignments as contained
in this Lease, and further provided, however, that if Landlord transfers or
sells any portion or all of its interest in the Premises, Landlord’s transferee
or purchaser shall be liable for the performance of the obligations of Landlord
after the date of such transfer or sale during the time of its ownership and
Landlord shall thereupon be released and discharged from any and all further
obligations under this Lease as such owner in connection with the Premises or
the portion thereof sold by it.

 

48. Liability of Landlord and Tenant

 

No personal liability shall at any time be asserted against Landlord, or any
partner, officer, director or shareholder of Landlord, directly or indirectly,
based upon, arising out of or as a consequence of this Lease, the Premises, or
the Landlord-Tenant relationship, all such liability, if any, being limited to
Landlord’s interest in the Premises. No partner, officer, director or
shareholder of Tenant shall have any personal liability, direct or indirect,
based upon, arising out of or as a consequence of this Lease, the Premises or
the Landlord-Tenant relationship, except as may be expressly provided for in a
separate guaranty instrument.

 

49. Waiver of Jury Trial

 

THE PARTIES HERETO DO HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY,
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY RIGHT ANY PARTY MAY HAVE TO A JURY
TRIAL IN EVERY JURISDICTION IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR RESPECTIVE SUCCESSORS OR
ASSIGNS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE PREMISES, OR THE LANDLORD-TENANT RELATIONSHIP.

 

36



--------------------------------------------------------------------------------

50. Expansion of Premises.

 

Landlord and Tenant acknowledge that under existing governmental land use and
zoning laws and ordinances, the Buildings may be expanded by an estimated 27,000
square feet collectively (the “Maximum Addition”). Subject to the terms of
Section 15(e) with regard to the termination of Tenant’s expansion rights, at
any time during the initial term of this Lease or any Renewal Term, Tenant may
elect to have Landlord expand the Premises by adding to either or both Buildings
a certain square footage (the “Expansion Area”) provided that no Building may be
expanded at any one time by less than 12,000 square feet and collectively over
the term of this Lease, the expansion(s) shall not exceed the Maximum Addition.
Landlord and Tenant shall enter into an amendment (the “Expansion Amendment”) to
this Lease within thirty (30) days following Tenant’s notice of its expansion
election to Landlord or as soon thereafter as feasible as more particularly
described in Section 50(e). The Expansion Amendment shall provide, inter alia,
the following:

 

(a) The Expansion Area shall become a part of the Premises and shall be subject
to the same benefits and burdens as provided for the Premises under this Lease
and Tenant’s and Landlord’s rights and obligations with respect to the Premises
shall extend to the Expansion Area.

 

(b) The provisions under this Lease with respect to the initial Premises
regarding the payment of Rental and all other Rent due shall also be applicable
to the Expansion Area except that the annual minimum rent for the Expansion Area
shall be calculated as follows (subject to recalculation for the cost of change
orders not contemplated in the then most recently established Rental for the
Expansion Area) and shall commence on the date that is thirty (30) days after
Landlord’s delivery of possession of the substantially completed Expansion Area
to Tenant (prorated for any partial month), and the same shall be payable in
equal monthly installments together with the Rental described in this Lease for
the initial Premises:

 

The greater of Eleven percent (11%) or the Current Rate (defined herein) of the
sum of: (i) any brokerage fees—commissions paid by Landlord in connection with
the expansion and any extended term required thereby; plus (ii) one hundred
twenty percent (120%) of the out-of-pocket construction costs of the
construction of the Expansion Area, including without limitation hard costs such
as the payments to general contractor, other contractors and for materials and
individual laborers and soft costs such as consulting fees, impact and
permitting fees, architectural and engineering fees, builder’s risk insurances
premiums payment and performance bonds, and construction financing costs
(provided that the construction financing costs shall not exceed three percent
(3%) of the other construction costs). (Example: if the construction costs equal
$700,000 for a 10,000 square foot addition and the related brokerage commission
is $27,000, then the additional annual minimum rent due thereon shall be
$95,370, payable in monthly installments of $7,947.50, assuming that the eleven
percent (11%) rate is applicable.) The “Current Rate” shall be equal to the sum
of 300 basis points plus the Prime Rate (hereafter defined). The “Prime Rate”
shall be the interest rate published under such title by the Wall Street Journal
(or such other publication in the absence of the former) on the first
publication date following the Tenant’s written notice of its expansion election
to Landlord, or a comparable rate or index as of such date in the absence of a
published prime rate.

 

(c) All remaining termination options, if any, shall be deemed cancelled and of
no further force or effect and a new ten (10) year Lease term shall
automatically be instituted for the previously existing Premises and the
Expansion Area effective as of the first day of the first full month following
Landlord’s delivery of possession of the substantially completed Expansion Area,
or on the date of delivery if such date shall be the first day of the month. The
new ten (10) year Lease term shall be treated like a Renewal Term with respect
to the covenants of both parties under this Lease but shall not be deducted from
the number of then remaining Renewal Terms under Section 3(b), all of which
remaining Renewal Terms shall be exercisable in accordance with said Section
3(b) to be effective upon the expiration of the new term and subsequently
exercised Renewal Terms. Notwithstanding anything to the contrary herein, the
continuing five (5) year anniversary scheduled under Section 4(a) shall remain
as scheduled based upon the original Rent Commencement Date with respect to the
initial Premises leased to Tenant hereunder and the Rental pertaining thereto.
With respect to any new Expansion Area, the same percentage Rental increases
shall be applied to the increase in Rental attributable to the Expansion Area
provided that each five (5) year anniversary shall be based upon the rent
commencement date for said Expansion Area and not any prior rent commencement
date. Notwithstanding potentially different five (5) year anniversary dates for
Rental increases for the initial Premises and any expansions thereof, the term
of the Lease for all Expansion Areas shall be coterminous with the term of the
Lease for the initial Premises as automatically instituted pursuant to this
Section 50(c) and as may thereafter be renewed pursuant to Section 3(b). If no
Renewal Term then exists, Tenant shall be granted one

 

25



--------------------------------------------------------------------------------

(1) additional ten (10) year renewal option with the same notice and other
requirements set forth in Section 3(b) being applicable thereto.

 

(d) Tenant shall provide Landlord with all site plans and architectural plans
and specifications (collectively, the “Plans”) necessary for contract bidding
and permitting. The Plans shall be prepared by Florida licensed architects and,
as applicable, engineers, all at Tenant’s sole cost and expense. Subject to
Landlord’s approval of the Plans, not to be unreasonably withheld, Landlord
shall submit the Plans to at least three (3) Florida licensed general
contractors, up to two (2) of which may be named by Tenant, requesting bids for
fixed cost contracts for construction of the Expansion Area (including all
related site work). All bids received within forty-five (45) days following
requests for bids to the first general contractor shall be reviewed by both
Landlord and Tenant and one general contractor shall be agreed upon by Landlord
and Tenant provided that if Landlord and Tenant’s first selection shall be of
different general contractors, the lower bid contractor between the two (2)
selected shall be awarded the contract, subject to the ability of Landlord to
thereafter enter into a contract with the winning contractor.

 

(e) Upon calculation of the added Rental pursuant to this Section 50, Landlord
and Tenant shall enter into the Expansion Amendment establishing the Expansion
Area as part of the Premises and adjusting the Rental accordingly (subject to
recalculation for the cost of subsequent change orders) and Tenant shall also
deliver to Landlord a written affirmation from Guarantor of its continuing
Guaranty and a recalculation of the aggregate amount of such Guaranty equal to
105% of the Rental for the Premises plus real property taxes (as estimated based
upon the then most recent tax bill plus the then millage rate multiplied by the
cost of construction of the Expansion Area), inclusive of the Expansion Area,
for the new term established pursuant to Section 50(c), which recalculation
shall be effective upon the commencement of such new term and an election by
Tenant and Guarantor with respect to their election of one of the three (3)
criteria as described in Exhibit “F”.

 

51. Execution:

 

A faxed copy of this executed Lease shall be enforceable.

 

IN WITNESS WHEREOF, said parties have hereunto set their hands and seals as of
the date first set forth above.

 

WITNESSES:

     

LANDLORD:

       

AIRPORT BAYWAY, INC.,

a Florida corporation

/s/ Illegible

      By:  

/s/ Mark E. Miller

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Print Name:

 

Illegible

         

Mark E. Miller, Vice President

/s/ Raye Debona            

--------------------------------------------------------------------------------

           

Print Name:

 

RAYE DEBONA

                   

TENANT:

       

GTE MEDIA VENTURES INCORPORATED,

a Delaware corporation

/s/ Bethann C. Gundersen       By:  

/s/ William D. Wilson

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Print Name:

 

BETHANN C. GUNDERSEN

     

Name:

 

William D. Wilson

/s/ Gwen Horn      

Title:

 

Illegible

--------------------------------------------------------------------------------

           

Print Name:

 

Gwen Horn

                           

APPROVED AS TO FORM AND LEGALITY

               

/s/ Illegible

               

--------------------------------------------------------------------------------

               

Attorney, GTE Telephone Operations

               

Date: 10/27/97

 

26



--------------------------------------------------------------------------------

LIST OF EXHIBITS

TO GTE-GANDY LEASE

 

A

  -    Legal Description of Land

B

  -    Form of Memorandum of Lease

C-1

  -    New Roof and Roof Repair Specifications

C-2

  -    Air Conditioning Unit Specifications

D

  -    Estoppel Certificate

E

  -    Subordination, Non-Disturbance and Attornment Agreement

F

  -    Criteria and Terms for Release of Tenant/Guarantors upon Assignment of
Lease

 

27



--------------------------------------------------------------------------------

EXHIBIT “A”

 

The West 1/2 of the Northeast 1/4 of the Northwest 1/4 of Section 26, Township
30 South, Range 16 East, Pinellas County, Florida, lying North of the North
right of way line of 28th Street Extension and being more particularly described
as follows:

 

BEGIN at the Northwest corner of the West 1/2 of the Northeast 1/4 of the
Northwest 1/4 of said Section 26; thence on the West boundary thereof, South
00°13’53” West, a distance of 138.00 feet to the intersection with the northerly
boundary of Parcel 6 of Gateway Centre Business Park according to the map or
plat thereof as recorded in Plat Book 97, Page 1 of the Public Records of
Pinellas County, Florida; thence on the Northerly boundary thereof, South
89°48’21” East, a distance of 331.28 feet to the Northeast corner of Parcel 6;
thence on the East boundary thereof, South 00°28’13” East, a distance of 647.89
feet to a point of intersection with the Northerly right of way line of 28th
Street Extension; thence on said right of way line on a curve, concave
Southeasterly, having a radius of 6680.41 feet and a central angle of 03°27’58”,
thence Northeasterly along the arc of said curve to the right, a distance of
404.14 feet, said arc subtended by a chord which bears North 53°30’45” East, a
distance of 404.08 feet to the point of intersection with the East boundary of
the West 1/2 of the Northeast 1/4 of the Northwest 1/4 of said Section 26, also
being the West boundary of Parcel 7 of aforesaid Gateway Centre Business Park;
thence on the West boundary thereof, North 00°10’06” East, a distance of 544.45
feet to the intersection with the North boundary of the West 1/2 of the
Northeast 1/4 of the Northwest 1/4 of said Section 26; thence on said North
boundary, North 89°48’17” West, a distance of 662.52 feet, to the Point of
Beginning.

 



--------------------------------------------------------------------------------

EXHIBIT “B”

 

This instrument was prepared by and return to:

 

Mark E. Miller, Esquire

Mark E. Miller, P. A.

3802 S. West Shore Blvd.

Tampa, FL. 33611

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE dated this 27 day of October, 1997, is by and between
AIRPORT BAYWAY, INC, a Florida corporation (hereinafter referred to as
“Landlord”), whose address is 3802 S, West Shore Blvd., Tampa, Florida 33611,
and GTE MEDIA VENTURES INCORPORATED, a Delaware corporation, whose address is
c/o Cushman & Wakefield of Florida, Inc., One Tampa City Center, Suite 1900,
Tampa, Florida 33602, Attention: Lease Administrator (hereinafter referred to as
“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord is the owner of certain real property situated in the County
of Pinellas, State of Florida, together with improvements thereon more
particularly described in Exhibit “A” attached hereto and incorporated herein
(the “Premises”); and

 

WHEREAS, the Lease provides that Landlord and Tenant shall execute and record
memorandum of the Lease.

 

NOW, THEREFORE, in consideration of the execution of the Lease, of the foregoing
recitals and for other good and valuable consideration, the receipt and
sufficiency whereof being hereby acknowledged, Landlord and Tenant agree as
follows:

 

1. The initial term of this Lease shall commence on October 27, 1997
(“Commencement Date”) and shall continue for a period of ten (10) years and 125
days, subject to certain termination rights in favor of Landlord and Tenant as
expressly set forth in the Lease. Provided there is no uncured monetary default
of Tenant then existing and notice of renewal is timely delivered, Tenant shall
have the option to renew the term of the Lease three (3) times of ten (10) years
each pursuant to the requirements and upon the terms and conditions as set forth
in the Lease. Tenant shall notify Landlord in writing of its intent to exercise
the renewal options not less than twelve (12) months prior to the expiration of
the initial or any exercised renewal term.

 

2. All persons are hereby put on notice of the existence of the Lease and are
referred to the Lease for all of its terms and conditions.

 

3. All parties and lienors and other persons are hereby placed on notice that
the interest of the Landlord in the Premises shall not be subject to liens for
improvements made by or on behalf of the Tenant upon the Premises, and Tenant
shall have no authority to subject Landlord’s interest in the Premises to such
claims or liens.

 

4. This Memorandum of Lease is entered into for recordation purposes only, and
in no event shall it be deemed to supersede, modify or amend the Lease.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Memorandum of Lease has been duly executed under seal
as of the day and year first above written. Signed, sealed and delivered in the
presence of:

 

WITNESSES:              

AIRPORT BAYWAY, INC,

a Florida corporation

/s/ Illegible

              By:  

/s/ Mark E. Miller

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

Illegible

  (print name)                  

Mark E. Miller, as its

Vice President

/s/ Cindy McGaughan

                   

--------------------------------------------------------------------------------

                   

Cindy McGaughan

  (print name)                                        

GTE MEDIA VENTURES

INCORPORATED, a Delaware corporation

/s/ Bethann C. Gundersen

             

By:

 

/s/ William D. Wilson

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

Bethann C. Gundersen

  (print name)              

Name:

 

William D. Wilson

                   

Title:

 

Illegible

/s/ Gwen Horn

                   

--------------------------------------------------------------------------------

                   

Gwen Horn

  (print name)                    

 

 

APPROVED AS TO FORM BAKER & BOTTS, L.L.P. By:  

/s/ Illegible

   

--------------------------------------------------------------------------------

 

STATE OF FLORIDA    )      ) COUNTY OF HILLSBOROUGH    )

 

The foregoing instrument was acknowledged before me this 21st day of Oct, 1997,
by Mark E. Miller, as Vice President of Airport Bayway, Inc., a Florida
corporation on behalf of the corporation. He is personally known to me, or has
produced              as identification.

 

               

/s/ Cindy McGaughan

               

--------------------------------------------------------------------------------

           

Name:

 

Cindy McGaughan

           

Notary Public, State of Florida

(NOTARY SEAL)         My commission number is :              My commission
expires :        [SEAL]       Cindy McGaughan            

MY COMMISSION # CC636300 EXPIRES

July 31, 2001

BONDED THRU TROY FAJN INSURANCE, INC.

 

STATE OF Texas    )      ) COUNTY OF Dallas    )

 

The foregoing instrument, was acknowledged before me this 27 day of October,
1997, by William D. Wilson, as President of GTE MEDIA VENTURES INCORPORATED, a
Delaware corporation, on behalf of said entity. He/she is personally known to
me, or has produced                                                       as
identification

 

[SEAL]  

BETHANN C. GUNDERSEN

MY COMMISSION EXPIRES

December 13, 2000

      /s/ Bethann C. Gundersen          

--------------------------------------------------------------------------------

         

Name:

 

Bethann C. Gundersen

         

Notary Public, State of Florida

(NOTARY SEAL)                

My commission number is:

       

My commission expires:

 



--------------------------------------------------------------------------------

EXHIBIT “A”

 

The West 1/2 of the Northeast 1/4 of the Northwest 1/4 of Section 26, Township
30 South, Range 16 East, Pinellas County, Florida, lying North of the North
right of way line of 28th Street Extension and being more particularly described
as follows:

 

BEGIN at the Northwest corner of the West 1/2 of the Northeast 1/4 of the
Northwest 1/4 of said Section 26; thence on the West boundary thereof, South 00°
13’53” “West, a distance of 138.00 feet to the intersection with the northerly
boundary of Parcel 6 of Gateway Centre Business Park according to the map or
plat thereof as recorded in Plat Book 97, Page 1 of the Public Records of
Pinellas County, Florida; thence on the Northerly boundary thereof, South
89°48’21” East, a distance of 331.28 feet to the Northeast corner of Parcel 6;
thence on the East boundary thereof, South 00°28’13” East, a distance of 647.89
feet to a point of intersection with the Northerly right of way line of 28th
Street Extension; thence on said right of way line on a curve, concave
Southeasterly, having a radius of 6680.41 feet and a central angle of 03°27’58”,
thence Northeasterly along the arc of said curve to the right, a distance of
404.14 feet, said arc subtended by a chord which bears North 53°30’45” East, a
distance of 404.08 feet to the point of intersection with the East boundary of
the West 1/2 of the Northeast 1/4 of the Northwest 1/4 of said Section 26, also
being the West boundary of Parcel 7 of aforesaid Gateway Centre Business Park;
thence on the West boundary thereof, North 00°10’06” East, a distance of 544.45
feet to the intersection with the North boundary of the West 1/2 of the
Northeast 1/4 of the Northwest 1/4 of said Section 26; thence on said North
boundary, North 89°48’17” West, a distance of 662.52 feet, to the Point of
Beginning.

 



--------------------------------------------------------------------------------

EXHIBIT “B”

 

This instrument was prepared by and return to:

 

Mark E. Miller, Esquire

Mark E. Miller, P.A.

3802 S. West Shore Blvd.

Tampa, FL. 33611

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE dated this                      day of October, 1997,
is by and between AIRPORT BAYWAY, INC, a Florida corporation (hereinafter
referred to as “Landlord”) , whose address is 3802 S. West Shore Blvd., Tampa,
Florida 33611, and GTE MEDIA VENTURES INCORPORATED, a Delaware corporation,
whose address is c/o Cushman & Wakefield of Florida, Inc., One Tampa City
Center, Suite 1900, Tampa, Florida 33602, Attention: Lease Administrator
(hereinafter referred to as “Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord is the owner of certain real property situated in the County
of Pinellas, State of Florida, together with improvements thereon more
particularly described in Exhibit “A” attached hereto and incorporated herein
(the “Premises”); and

 

WHEREAS, the Lease provides that Landlord and Tenant shall execute and record a
memorandum of the Lease.

 

NOW, THEREFORE, in consideration of the execution of the Lease, of the foregoing
recitals and for other good and valuable consideration, the receipt and
sufficiency whereof being hereby acknowledged, Landlord and Tenant agree as
follows:

 

1. The initial term of this Lease shall commence on                         
(“Commencement Date”) and shall continue for a period of ten (10) years and
                 days, subject to certain termination rights in favor of
Landlord and Tenant as expressly set forth in the Lease. Provided there is no
uncured monetary default of Tenant then existing and notice of renewal is timely
delivered, Tenant shall have the option to renew the term of the Lease three (3)
times of ten (10) years each pursuant to the requirements and upon the terms and
conditions as set forth in the Lease. Tenant shall notify Landlord in writing of
its intent to exercise the renewal options not less than twelve (12) months
prior to the expiration of the initial or any exercised renewal term.

 

2. All persons are hereby put on notice of the existence of the Lease and are
referred to the Lease for all of its terms and conditions.

 

3. All parties and lienors and other persons are hereby placed on notice that
the interest of the Landlord in the Premises shall not be subject to liens for
improvements made by or on behalf of the Tenant upon the Premises, and Tenant
shall have no authority to subject Landlord’s interest in the Premises to such
claims or liens.

 

4. This Memorandum of Lease is entered into for recordation purposes only, and
in no event shall it be deemed to supersede, modify or amend the Lease.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Memorandum of Lease has been duly executed under seal
as of the day and year first above written. Signed, sealed and delivered in the
presence of:

 

WITNESSES:

         

AIRPORT BAYWAY, INC, a Florida corporation

            By:    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    (print name)          

Mark E. Miller, as its

--------------------------------------------------------------------------------

                               

Vice President

                 

--------------------------------------------------------------------------------

               

(print name)

           

--------------------------------------------------------------------------------

               

 

           

GTE MEDIA VENTURES

INCORPORATED, a Delaware corporation

            By:    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

(print name)

     

Name:

 

William D. Wilson

--------------------------------------------------------------------------------

                           

Title:

                   

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

               

(print name)

           

--------------------------------------------------------------------------------

               

 

STATE OF FLORIDA    )      ) COUNTY OF HILLSBOROUGH    )

 

The foregoing instrument was acknowledged before me this          day of
            , 1997, by Mark E. Miller, as Vice President of Airport Bayway,
Inc., a Florida corporation on behalf of the corporation. He is personally known
to me, or has produced                  as identification.

 

                             

--------------------------------------------------------------------------------

           

Name:

                   

--------------------------------------------------------------------------------

           

Notary Public, State of Florida

(NOTARY SEAL)

       

 

My commission number is:

My commission expires:

 

STATE OF _________________    )      ) COUNTY OF _______________    )

 

The foregoing instrument was acknowledged before me this              day of
October, 1997, by William D. Wilson, as                                  of GTE
MEDIA VENTURES INCORPORATED, a Delaware corporation, on behalf of said entity.
He/she is personally known to me, or has produced
                                              as identification

 

                             

--------------------------------------------------------------------------------

           

Name:

                   

--------------------------------------------------------------------------------

           

Notary Public, State of Florida

(NOTARY SEAL)

               

My commission number is:

       

My commission expires:

 



--------------------------------------------------------------------------------

EXHIBIT “C-l”

 

[GRAPHIC]

 

PHONE: 823-7700

  2430-30th AVENUE NORTH   ST.PETERSBURG, FL 33713   CC    C026470    

 

ESTIMATE AND AGREEMENT

 

Contractor/Owner

  

Bayway Management

   October 14, 1997

Address

  

Attention : Steve Zaritsky

3802 Westshore Boulevard, Tampa, Florida 33611

    

Work to be done at

  

3001 Gandy Boulevard, Pinellas County

    

 

We agree to furnish all labor and material necessary to complete, as follows:

 

To remove existing roof systems (2) and insulation down to metal deck on main
building.

 

To mechanically attach 1.8” isocyanurate insulation to metal deck with a 3/4”
perlite overlay insulation mopped in hot asphalt with joints staggered for a
total “R” value of 14.5.

 

To install tapered perlite crickets between scuppers.

 

To install four ply gravel surfaced built-up roof equal to Tamko

 

Specification No. 503 which includes 4 type 6 fiberglass felts mopped in hot
asphalt with a river gravel surface set in flood coat of hot asphalt.

 

To flash curbs and walls with a 5” cant strip and one premium modified bitumen
set in flashing cement.

 

To fabricate and install 24 gauge stainless steel exhaust vents to replace
existing.

 

To install 24 gauge stainless steel scuppers to replace existing.

 

To install 24 gauge galvanized counter flashing at dividing wall.

 

To install pressure treated wood nailer at top of walls and install new .032
prefinished aluminum coping.

 

To install .032 prefinished aluminum conductor heads and downspouts at scuppers.

 

To fill in with insulation all curb changes (deck work by mechanical contractor)
.

 

Carpentry or deck repairs to be done on a time and material basis ($35.00 per
man hour & material cost + 25% markup on materials).

 

Contract Price

   $ 78,500.00

 

NOTE: Tamko Specification No. 503 has a gravel surface as opposed to aluminum
roof coating. Insulation system is flat, however, the existing 3/16” structural
slope in combination with crickets at the bottom of slope will meet
manufacturer’s requirements for positive drainage and will be dry within a 48
hour period.

 

ALTERNATE ONE: OUT BUILDING – To perform maintenance work including:
Installation of sealant & membrane at gravel stop joints, restripping gravel
stop flange (approximately 40’), caulking coping laps, install sealant &
membrane and coating base flashing, clean debris off roof, Contract Price
$1,200.00

 

Contract price $

   as above    payable    1/3 when material are delivered and work begins, 1/3
when 1/2 complete, balance on completion.

 

If Silvers Systems Inc. is delayed at any time in the progress of the work by
labor diputes, fire, unusual delay in transportation, unavoidable casualties,
shortages of materials, propane, gasoline, or any causes beyond our control,
then the contract time shall be extended by mutual agreement between Silvers
Systems Inc. and the Owner and/or Owner’s Agent.

 

Silvers Systems Inc. shall not be liable for any leaks or damages to the
building or contents where said leaks or damages are caused by fire, acts of
God, or by other trades damaging roof or causing openings to be made during
construction of roof.

 

LIMITED WARRANTY: Should any reasonable complaint occur within the period of
this limited warranty due to defective material or workmanship furnished by us,
we hereby agree to repair same without charge upon receipt of proper notice,
provided that payment has not been withheld. This limited warranty does not
cover faulty conditions caused by Improper construction by others, fire, acts of
God or man, nor to damage caused by fastenings or openings installed by others.
No liability is assumed for any damage to building or contents. This limited
warranty is limited in time to the period stated hereunder and is in lieu of all
other warranties expressed, implied, or otherwise, but in no event shall any
warranty which may be implied by law extend beyond the period of this limited
warranty.

 

Period of Limited Warranty: Five years from date of completion from SSI.

 

20 year NDL warranty from manufacturer.

 

The undersigned acknowledges receipt of a true copy of this agreement and
acknowledges that he has road and knows the contents thereof. This agreement
must be acknowledged by the Owner and/or Owner’s Agent and a copy attached to
any additional contract forms.

 

       

Contractor/Owner

SILVERS SYSTEMS INC.

     

Owner’s Agent:                                         
                            

By:

 

/s/ Michael J. Silvers

     

By:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

Michael J. Silvers, CPRC, President

           

 

Date:  

October 14, 1997

      Date:                    

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

EXHIBIT “C-2”

 

[GRAPHIC]       Contract

 

4116 GUNN HWY, TAMPA, FLORIDA 33624

(813) 961-7885 - 1-800-833-7895

 

Contract submitted to:    BAY WAY INVESTMENTS      Plan no.    Date      OCTOBER
7, 1997 Street    4924 ANDROS DRIVE      Job name           GTE City, state, zip
code    TAMPA, FL 33629      Job location         3001 GANDY BLVD., ST. PETE. FL
Phone    813-839-7500        8l3-839-708l FAX      Job phone            

 

TO FURNISH & INSTALL

 

We hereby contract:

 

BUILDING A & B - REMOVE EXISTING ROOF TOP UNITS & SPLIT SYSTEMS INCLUDING ROOF
CURBS & DISCONNECTS, DISPOSE OF THE SAME.

 

BUILDING A - FURNISH & INSTALL NEW CARRIER 12-1/2 TON SPLIT SYSTEM MODEL
#38AK014 WITH MATCHING AIR HANDLER & ELECTRIC STRIP HEATER: NEW AUTOMATIC
THERMOSTAT: SMOKE DETECTOR

 

BUILDING B - FURNISH & INSTALL

 

2 - 7-1/2 TON CARRIER ROOF TOP UNITS MODEL #50TJD0B

1 - CARRIER 10 TON ROOF TOP UNIT MODEL #50TJ012

2 - CARRIER 20 TON ROOF TOP UNITS MODEL #50TJ024

ALL UNITS TO INCLUDE FACTORY ROOF CURBS, MANUAL OUTSIDE AIR DAMPERS, ELECTRIC
STRIP HEAT DISCONNECT SWITCH, DELUXE THERMOSTAT, SMOKE DETECTOR, 4 DROP DOWN ON
SUPPLY & RETURN, STEEL ROOF SUPPORT FOR ROOF TOP UNITS #S 3, 4 & 5

 

ALL ITEMS NECESSARY FOR COMPLETE TURN KEY CHANGE OUT

 

ALL SYSTEMS INCLUDE START, TEST, & 1 YEAR PARTS & LABOR WARRANTY.

 

ALL SYSTEMS MEET ASHRAE STANDARD 52-1989, OUTDOOR AIR REQUIREMENTS FOR
VENTILATION BASED ON STANDARD OFFICE SPACE FOR THE TAMPA BAY AREA (7 PERSONS PER
1,000 S.F. AT 20 CFM’S PER PERSON)

 

ITEMS EXCLUDED: ROOF FILL IN, FLASHING, & DRY IN

 

We contract hereby to furnish complete as above specified, for the sum of:

 

SIXTY NINE THOUSAND EIGHT HUNDRED FORTY EIGHT DOLLARS AND 00/00
_________________________

 

___________________________________________________________________________________________ dollars ($69,848.00)
Payment terms will be: 100% DUE UPON COMPLETION

                                                                               
                                        
                                        
                                        
                                                            

 

    

It is agreed and understood by the parties that all equipments and parts which
are sold ___________

_______________________________________________________________________________

NUCCIO HTG. & A/C INC.    I have authority to order the works as outlined above.
I agree to pay all cost and reasonable attorney’s fees if this contract is place
in the hands of an attorney for collection.      UNLESS OTHERS AGREED TO
IN-WRITING THE TERMS AND CONDITIONS SET FORTH ON THE REVERSE SIDE SHALL GOVERN
THE PERFORMANCE OF THE SERVICES SET FORTH ABOVE.

 

SIGNATURE

 

/s/ Illegible

     

SIGNATURE

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

This Contract expires 12-31-97

     

DATE

                 

--------------------------------------------------------------------------------

 

4116 GUNN HIGHWAY • TAMPA, FLORIDA 33624 • (813) 961-7895 • 1-800-833-7895 • FAX
(813) __2-434_

FL - CAC014385 • OK - 040579 • TN - CMC-C34481 • TX - TACLB012675E • WV -
WV025470

GA • CN006479 • SC - M-38_5 • NC - 18_90 • VA - 2705-028158A • AL-95OI7

 



--------------------------------------------------------------------------------

[GRAPHIC]

 

October 7, 1997

 

Steve Zaritsky

Bay Way Investments

4924 Andros Drive

Tampa, FL 33629

 

RE: GTE BUILDING, GANDY BLVD.

 

In reference to your letter of October 6, we need to revise the quote as
follows.

 

BUILDING A - Stays the Sam_.

 

BUILDING B - In lieu of using curb adapters, we need to remove existing units &
curbs, weld in new structural frames for RTU #’s 3, 4, & 5. When this happens
there will be some gaps in the roof, to be filled in by the roofing contractor.

 

The new price for Building B - $59,648.

 

The curb dimensions are as follows:

 

RTU #1 & #2    Existing curb size - 45” x 68”, New curb size - 49” x 78” RTU #3
   Existing curb size - 78” x 57”, New curb size - 49” x 78” RTU #4 & #5   
Existing curb size - 92” x 109”, New curb size - 67” x 74”

 

RTU #1 & #2 do not require additional framing or roof work, other than dry in.
RTU’s #3, #4, & #5 require new frames and roof fill in. This price also includes
new 4’ drop downs for the new systems. Drop downs will not be tied into existing
duct work, but will be left to attach to a new duct system.

 

If you have any questions, please feel free to contact me. Thank you.

 

Sincerely,

/s/ W. E. Edmonson, Jr.

--------------------------------------------------------------------------------

W. E. Edmonson, Jr.

 

WE/cmw

 

4116 GUNN HIGHWAY • TAMPA, FLORIDA 33624 • (813) 961-7895 • 1-800-833-7895 • FAX
(813) 962-4349

FL - CAC014385 • OK - 040579 • TN - CMC-C34481 • TX - TACLB012675E • WV -
WV025470

GA • CN006479 • SC - M-38_5 • NC - 18_90 • VA - 2705-028158A • AL - 95017

 



--------------------------------------------------------------------------------

GTE MEDIA VENTURES INCORPORATED

3001 GANDY BOULEVARD

PINELLAS PARK LEASE

 

LEASE SUMMARY

 

This Lease Summary summarizes basic lease information. It is not part of the
Lease.

 

Landlord:    Airport Bayway, Inc. Tenant:    GTE Media Ventures Incorporated
Guarantor:    GTE Corporation Property:    3001 Gandy Boulevard, Pinellas Park,
Florida 34665 Area of Leased Premises:    6.057 acres Buildings Square Footage:
   21,419 square feet - Building 1: 16,384 sq. ft.     
                                 Building 2: 5,035 sq. ft. Existing Parking
Spaces:    269 existing parking spaces (12.51 per 1,000 sq. ft.) Approximate
Additional Buildable Square Footage:    27,000 (for a total of 48,419 s.f.)
Expansion Rights:    Tenant may elect to have Landlord expand the square footage
of the Building up to 27,000 square feet in increments of no less than 12,000
square feet, provided that all termination rights shall be waived and a new ten
(10) year term will be instituted. The rent for the expansion space shall be
equal to an 11% return on (a) the construction costs plus (b) applicable
additional leasing brokerage fees. Lease Term:    Ten (10) year(s) Sixty-Five
(65) days Renewal Terms:    Three (3) Terms of Ten (10) years each Early
Termination Option:   

(a)    61st month Termination Right with a termination fee equal to: (i)
$224,970.90 plus (ii) the unamortized portion of the leasing commission plus
(iii) the property taxes for the year of termination prorated as of the
effective termination date.

    

(b)    91st month Termination Right with a termination fee equal to (i)
$168,728.17 plus (ii) the unamortized portion of the leasing commission plus
(iii) the property taxes for the year of termination prorated as of the
effective date.

Date of Lease:    October ___, 1997 Lease Commencement Date:    October 27, 1997
Rent Commencement Date:    December 26, 1997 Lease Expiration Date:    February
29, 2008 (subject to Tenant’s Termination Rights Above) Initial Annual Minimum
Rent:    $293,440.30 payable in monthly installments of $24,453.36 (plus sales
tax) (15% increase on each 5 year anniversary of Rent Commencement Date)

 



--------------------------------------------------------------------------------

GTE MEDIA VENTURES INCORPORATED

3001 GANDY BOULEVARD

PINELLAS PARK LEASE

 

LEASE SUMMARY

 

This Lease Summary summarizes basic lease information. It is not part of the
Lease.

 

Landlord:    Airport Bayway, Inc. Tenant:    GTE Media Ventures Incorporated
Guarantor.    GTE Corporation Property:    3001 Gandy Boulevard, Pinellas Park,
Florida 34665 Area of Leased Premises:    6.057 acres Buildings Square Footage:
   21,419 square feet - Building 1: 16,384 sq.ft.     
                                 Building 2: 5,035 sq. ft. Existing Parking
Spaces:    269 existing parking spaces (12.51 per 1,000 sq. ft.) Approximate
Additional Buildable Square Footage:    27,000 (for a total of 48,419 s.f.)
Expansion Rights:    Tenant may elect to have Landlord expand the square footage
of the Building up to 27,000 square feet in increments of no less than 12,000
square feet, provided that all termination rights shall be waived and a new ten
(10) year term will be instituted. The rent for the expansion space shall be
equal to an 11% return on (a) the construction costs plus (b) applicable
additional leasing brokerage fees. Lease Term:    Ten (10) year(s) Sixty-Five
(65) days Renewal Terms:    Three (3) Terms of Ten (10) years each Early
Termination Option:   

(a)    61st month Termination Right with a termination fee equal to: (i)
$224,970.90 plus (ii) the unamortized portion of the leasing commission plus
(iii) the property taxes for the year of termination prorated as of the
effective termination date.

    

(b)    91st month Termination Right with a termination fee equal to (i)
$168,728.17 plus (ii) the unamortized portion of the leasing commission plus
(iii) the property taxes for the year of termination prorated as of the
effective date.

Date of Lease:    October ___, 1997 Lease Commencement Date:    October 27, 1997
Rent Commencement Date:    December 26, 1997 Lease Expiration Date:    December
31, 2004 (subject to Tenant’s Termination Rights Above) Initial Annual Minimum
Rent:    $293,440.30 payable in monthly installments of $24,453.36 (plus sales
tax) (15% increase on each 5 year anniversary of Rent Commencement Date)

 



--------------------------------------------------------------------------------

Landlord’s Work:    New Roof on Building One; plus necessary repairs to Roof on
Building Two; plus New HVAC units for both Buildings One and Two. Tenant pays
Personal and Real Property Taxes:    $27,021.13 Real Property Tax Estimate
Tenant pays Insurance Premiums:    $2,944.00 per year (cst.) Tenant’s
Responsibilities:    Tenant pays cost of maintenance/repair/operation of
Property except for Landlord’s express responsibilities. Landlord’s
Responsibilities:    Landlord pays cost of maintenance/repair of roof and
structure and water/sewer utility lines to Buildings. Late Charge/Grace Period:
   Lesser of $250.00 or 2.0% after 10th day Leasing Broker:   

Cushman & Wakefield of Florida, Inc.

One Tampa City Center

Tampa, Florida 33602

Attn: Jeff Bulejcik

Tenant’s Notice Address:   

GTE Media Ventures Incorporated

c/o Cushman & Wakefield of Florida, Inc.

One Tampa City Center, Suite 1900

Tampa, Florida 33602

Attn: Lease Administrator

Tenant’s Legal Counsel:   

Baker & Botts, LLP

2001 Ross Avenue

Dallas, TX 75201

Attn: Joel Overton, Jr.

Landlord’s Notice Address:   

Airport Bayway, Inc.

3802 S. West Shore Boulevard

Tampa, Florida 33611

Attn: Mark E. Miller

 



--------------------------------------------------------------------------------

EXHIBIT “D”

 

ESTOPPEL CERTIFICATE

 

The undersigned hereby certifies to                                         
                                         and its affiliates and their respective
successors and assigns (“Addressee”) that, as of                     , 19    :

 

1. GTE Media Ventures Incorporated, a Delaware corporation (the “Tenant”) is the
tenant under the lease (the “Original Lease”) dated                     , 1997,
by and between Tenant and Airport Bayway, Inc., a Florida corporation (the
“Landlord”), as landlord, affecting premises commonly known as 3001 Gandy
Boulevard, Pinellas Park, Florida (the “Premises”).

 

2. Tenant has accepted possession of and is currently open for business in the
Premises, and acknowledges that Landlord has completed all of the improvements,
if any, required to be made by it, to Tenant’s satisfaction.

 

3. A true and complete copy of the original Lease and all amendments thereto is
attached hereto as Exhibit A. The Original Lease has not been modified or
amended, except as follows:                                         
                                        
                                        
                                        
                                                          attached as part of
Exhibit A (the Original Lease, as so amended, is herein called the “Lease”).

 

4. The date upon which the term of this Lease actually commenced was
                     and shall expire on                     , unless sooner
terminated or renewed pursuant to the terms of this Lease up to three (3)
renewals of ten (10) years each. This Lease is in ful1 force and effect, no
contingencies to the Lease remain in existence under Section 2 of the Lease or
otherwise and the Lease is the only agreement between Landlord and Tenant
relating in any way to the Premises, except
                                                                             .

 

5. All conditions to Tenant’s obligation to pay all rents and other payments
required under this Lease have been satisfied and rent commenced on
                            . No such rents or other payments have been paid
more than one (1) month in advance of their due date. The annual minimum rent is
currently $                                    .

 

6. To the best of Tenant’s knowledge, there is no existing default or claimed
default by either Landlord or Tenant under this Lease. To the best of Tenant’s
knowledge, no event has occurred which, with the passage of time or the giving
of notice, or both, would constitute a default by either Landlord or Tenant
under this Lease. To the best of Tenant’s knowledge Tenant has no existing
defenses or offsets against Landlord’s enforcement of the Lease, and no charge,
lien or claim of offset against rents due or to become due under the Lease.

 

7. No actions, voluntary or otherwise, are pending against Tenant or any of its
shareholders under any bankruptcy, receivership, insolvency or similar laws of
the United States or any state thereof.

 

The undersigned Tenant acknowledges that Addressee(s) will rely on this Estoppel
Certificate and that any lender and/or successor or assign of Addressee(s) shall
also be entitled to rely on the statements made herein.

 

“TENANT”

GTE MEDIA VENTURES INCORPORATED,

a Delaware corporation

By:        

--------------------------------------------------------------------------------

Print Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

EXHIBIT “E”

 

This instrument Prepared by

and Return to:

 

Mark E. Miller, Esquire

Mark E. Miller, P.A.

3802 S. West Shore Boulevard

Tampa, Florida 33611

 

SUBORDINATION, NONDISTURBANCE AND

ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made on                         , 19    , by Landlord, Tenant and Lender (each
hereafter defined).

 

R E C I T A L S:

 

Landlord and Tenant have entered into the Lease with respect to the Premises
(hereafter defined). The Premises covers all of the Property (hereafter
defined). Lender has agreed to make the loan to Landlord and to accept the
Mortgage (hereafter defined) on the Premises as partial security for repayment
of the loan and performance of Landlord’s obligations related to the loan.
However, as a condition to making the loan, Lender has required a subordination
of the Lease (hereafter defined) to the Mortgage. Tenant is willing to
subordinate the Lease to the Mortgage so long as Tenant is assured that its
possession of the Premises will not be disturbed. Accordingly, Landlord, Tenant
and Lender agree that:

 

1. Definitions.

 

A. Date:                         , 19     .

 

B. Landlord:     .

 

C. Lease: the Lease dated                     , 19     , between Landlord and
Tenant.

 

D. Lender:                                                                  ,
its successors and assigns, and anyone else who succeeds to Landlord’s interest
in the Lease through foreclosure (both judicial and power-of-sale), or deed in
lieu of foreclosure.

 

E. Loan: a loan of $                     by Lender to Landlord.

 

F. Mortgage: the Mortgage, Security Agreement and Assignment of Rents and
Leases, dated                         , 19    , between Landlord and Lender, and
any extensions, modification, renewals, substitutions, replacements, or
consolidations of any of them.

 

G. Premises: the subject matter of the Lease located at 3001 Gandy Boulevard,
Pinellas Park, Florida 34665.

 

H. Property: the real property described in Exhibit “A” to this Agreement.

 

I. Tenant: GTE Media Ventures Incorporated.

 

2. Nondisturbance. So long as no uncured event of default under the Lease is in
existence beyond any applicable grace or curative period, Lender will not
disturb Tenant’s possession of the Premises.

 



--------------------------------------------------------------------------------

3. Attornment. If Lender succeeds to Landlord’s interest in the Lease, Tenant
will be bound to Lender according to the Lease for the balance of the term of
the Lease and any extension of the Lease as if Lender were the Landlord under
the Lease, and Tenant will attorn to Lender as its Landlord, immediately upon
Lender’s succeeding to the interest of Landlord under the Lease; and Tenant will
be obligated to pay rent to Lender upon Tenant’s receipt of written notice from
Lender that it has succeeded to the interest of Landlord in the Lease. Subject
to Paragraph 4, upon such attornment the rights and obligations of Tenant and
Lender will be the same as they would have been if Lender had been landlord
under the Lease. Notwithstanding the terms of this Paragraph 3, Tenant will be
obligated to pay rent directly to Lender prior to Lender’s succeeding to
Landlord’s interest in the Lease upon the earlier of Tenant’s receipt of a copy
of (a) notice from Lender to Tenant that Landlord is in default under the terms
and conditions of the Note evidencing the Loan and/or the loan instruments
securing same and that Landlord has failed to cure said default within the cure
period permitted and instructing Tenant to pay all rents under the Lease to
Lender from and after said notice, by virtue of the authority herein and in the
Assignment of Rents and Leases recorded at O.R. Book             , Page
            , Public Records of Pinellas County, Florida; (b) an order of
sequestration in favor of Lender; or (c) notice of Lender having taken
possession of the Premises either by consent or by the appointment of a
receiver. Tenant is hereby expressly authorized and directed by Landlord to pay
in accordance with this Paragraph 3 any and all amounts due Landlord pursuant to
the Lease to Lender or such nominee as Lender may designate in writing delivered
to and received by Tenant, said Tenant being expressly relieved of any and all
duty, liability or obligation to Landlord in respect of all payments so made.

 

4. Limitation on Lender’s Obligations. If Lender succeeds to the interest of
Landlord in the Lease, Lender will not be:

 

a. Liable for any act or omission of any prior landlord (including Landlord),
unless and to the extent Lender continues such act or omission; or

 

b. Subject to any offsets or defenses which Tenant may have against any prior
landlord (including Landlord) unless and to the extent Lender continues the act
or omission which gave rise to such offset or defense; or

 

c. Bound by any rent or additional rent or advance rent which Tenant may have
paid for more than the then current month to any prior landlord (including
Landlord) and all such rent will remain due and owing without regard to such
advance payment except to the extent Lender actually receives such rent from
such prior Landlord; or

 

d. Bound by any amendment or modification of the Lease made without Lender’s
consent and written approval.

 

5. Subordination. Subject to the terms of this Agreement, the Lease now is, and
will be, subject and subordinate to the Mortgage. This Agreement will not limit
Lender’s rights under the Mortgage or any other instruments executed in
connection with the Loan.

 

6. Limitation on Tenant’s Rights. In the absence of Lender’s prior written
consent, Tenant will not: (a) prepay the rent under the Lease for more than one
(1) month in advance, (b) enter into any agreement with Landlord to amend or
modify the Lease, or (c) voluntarily surrender the Premises or terminate the
Lease except pursuant to the terms of the Lease.

 

7. Curing Defaults; Landlord’s Termination. If Landlord fails to perform any of
its obligations under the Lease, Tenant will give written notice of the failure
to Lender and Lender will have the right (but not the obligation) to cure such
failure. Tenant will not take any action with respect to such failure under the
Lease, including without limitation any action to terminate, rescind, or avoid
the Lease or to withhold any rent under the Lease, for a period of thirty (30)
days after receipt of such written notice by Lender; however, in the case of any
default which cannot with diligence be cured within said thirty (30) day period,
if Lender proceeds promptly to cure such failure and prosecutes the curing of
such failure with diligence and continuity, the time within which such failure
may be cured will be extended for such period as may be reasonably

 



--------------------------------------------------------------------------------

necessary to complete the curing of such failure with diligence and continuity
(but in no event shall such additional period exceed ninety (90) days). If
Landlord exercises its rights to terminate the Lease pursuant to Section 18 or
Section 19 of the Lease, Lender will have the right (but not the obligation) to
elect to repair or restore the Premises. Lender will give Tenant notice of its
election (if at all) within fifteen (15) days after Landlord terminates the
Lease. If Lender so elects to repair or restore the Premises, Landlord’s
termination of the Lease will be ineffective and Lender will have the right to
repair or restore the Premises within the periods set forth in relevant
paragraphs of the Lease, but any such election by Lender shall not affect
Tenant’s rights under Sections 18 and 19 of the Lease.

 

8. Amendments and Binding Effect. This Agreement may be modified only by an
agreement in writing signed by Landlord, Tenant and Lender. Subject to Section
15 of the Lease, this Agreement will inure to the benefit of and will be binding
upon Landlord, Tenant and Lender, their successors and assigns.

 

9. Counterparts. This Agreement may be executed in several counterparts, and,
when executed by Landlord, Tenant and Lender, will constitute one agreement,
binding upon them, even though they are not signatories to the original or the
same counterpart.

 

10. Notices. All notices under this Agreement will be in writing and will be
considered properly given if mailed by first class United States mail, postage
prepaid, registered, or certified with return receipt requested, or if
personally delivered to the intended addressee, or by prepaid telegram. Notice
by mail will be effective two (2) days after deposit in the United States mail.
Notice given in any other manner will be effective when received by the
addressee. For purposes of notices, the addresses of Landlord, Tenant and Lender
are:

 

Landlord:

   Airport Bayway, Inc.      3802 S. Westshore Boulevard      Tampa, Florida
33611      Attention: Mark E. Miller       

Tenant:

   GTE Media Ventures Incorporated      c/o Cushman & Wakefield of Florida, Inc.
     One Tampa City Center, Suite 1900      Tampa, Florida 33602      Attn:
Lease Administrator       

With a

copy to:

   Baker & Botts, LLP      2001 Ross Avenue      Dallas, Texas 75201      Attn:
Joel Overton, Jr.       

Lender:

        

--------------------------------------------------------------------------------

          

--------------------------------------------------------------------------------

          

--------------------------------------------------------------------------------

          

--------------------------------------------------------------------------------

 

Any of them may change its address for notice to any other location within the
continental United States by the giving of thirty (30) days notice in the manner
set forth in this paragraph.

 



--------------------------------------------------------------------------------

Landlord, Tenant and Lender have executed this Agreement as of the             
day of             , 19    .

 

LANDLORD:

AIRPORT BAYWAY, INC.,

A Florida corporation

By:        

--------------------------------------------------------------------------------

Name:

 

Mark E. Miller

Title:

 

Vice President

TENANT:

GTE MEDIA VENTURES

INCORPORATED, a Delaware corporation

By:        

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

LENDER:

___________________________________________

a ____________________

By:        

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 

STATE OF FLORIDA

  )     )

COUNTY OF HILLSBOROUGH

  )

 

The foregoing instrument was acknowledged before me this              day of
                            , 19    , by Mark E. Miller, as Vice President of
Airport Bayway, Inc., a Florida corporation, on behalf of the corporation He is
personally known to me, or has produced                                      as
identification.

 

 

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Notary Public, State of Florida

 

(NOTARY SEAL)

 

My commission number is:

My commission expires:

 



--------------------------------------------------------------------------------

EXHIBIT “F”

 

The criteria refered to in Section 15 of the Lease shall mean the three (3)
ratings set forth below:

 

  (i) a D&B rating of 4A2 or better (as more fully defined below), however if
Assignee does not meet the standard set forth in Section(ii) or (iii) below then
the expansion rights under Section 50 shall be eliminated and Tenant will have
no right to expand the Premises; or

 

  (ii) a S&P rating of BBB- or better (as more fully defined below) in which
event the expansion rights under Section 50 will remain enforceable, provided,
however, that the phrase “one hundred twenty percent (120%) of” shall be deleted
from Section 50(b)(ii) and thereby from the rent calculation for the Expansion
Area: or

 

  (iii) a D&B rating of 4A1 or better (as more fully defined below), in which
event the expansion rights under Section 50 shall remain enforceable without
modification.

 

Tenant and Guarantor will be required to make the election between the standard
set forth in (ii) or (iii) above only at such time as Tenant elects to expand
the Premises or at such time as Tenant elects to assign its interests under the
Lease, whichever is earlier. If Tenant elects to assign the Lease to an Assignee
that is not a subsidiary or affiliate of Guarantor and otherwise not
unreasonably objected to by Landlord pursuant to Section 15 of the Lease and
meets ore or more of the criteria (i),(ii) or (iii) above, it will have
effectively selected from among the three (3) criteria by virtue of the highest
of the three (3) criteria that the Assignee then meets. If prior thereto Tenant
elects to expand the Premises, it must simultaneously select either criteria
(ii) or (iii) above for the release of GTE for any future assignment; as the
criteria (i) above will no longer be available. The selection whether implicitly
or expressly made by Tenant will establish the criteria for the release of any
assignee upon any future assignment of their interests under the Lease.

 

For the purposes of this Exhibit “F” all terms used herein and not otherwise
defined below shall have the same meaning as set forth in the body of the Lease
and the following terms shall have the meaning set forth next to each such term:

 

  • Assignee shall mean a prospective assignee of Tenant’s interests and
obligations under the Lease or, if applicable, a substitute guarantor assuming
the obligations of the Guarantor under the Guaranty.

 

  • “a D&B rating of 4A2 or better” shall mean a rating issued by Dun &
Bradstreet for an Assignee with a “Rating Classification” of 4A or better and a
“Composite Credit Appraisal” of 2 or better, as such terms are defined by D&B,
or if D&B does not then have a current rating for the Assignee then the term
shall also refer to an Assignee whose net worth, and history information if
evaluated by D&B would result in an equivalent or better Rating Classification
and Composite Credit Appraisal as stated above.

 

  • “a S&P rating of BBB- or better” shall mean a rating issued by Standard &
Foors for an Assignee with a corporate debt rating of BBB- or better or if S&P
does not then have a current rating for the Assignee then the term shall also
refer to an Assignee whose financial condition and history and any other
parameters typically evaluated by S&P for issuance of a corporate rating would
result in a rating of BBB- or better or who would be deemed an investment grade
credit by permanent loan lending institutions.

 

  • “a D&B rating of 4A1 or better” shall mean a rating issued by Dun &
Bradstreet with a Rating Classification of 4A or better and a Composite Credit
Appraisal of 1 or if D&B does not then have a current rating for the Assignee
then the term shall also refer to an Assignee whose net worth, payment and
history information if evaluated by D&B would result in an equivalent Rating
Classification and Composite Credit Appraisal as stated above.

 



--------------------------------------------------------------------------------

This instrument Prepared by and Return to:

 

Mark E. Miller, Esquire

Mark E. Miller, P.A.

3802 S. West Shore Boulevard

Tampa, Florida 33611

 

SUBORDINATION, NONDISTURBANCE AND

ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made on October 27, 1997, by Landlord, Tenant and Lender (each hereafter
defined).

 

RECITALS:

 

Landlord and Tenant have entered into the Lease with respect to the Premises
(hereafter defined). The Premises covers all of the Property (hereafter
defined). Lender has agreed to make the loan to Landlord and to accept the
Mortgage (hereafter defined) on the Premises as partial security for repayment
of the loan and performance of Landlord’s obligations related to the loan.
However, as a condition to making the loan, Lender has required a subordination
of the Lease (hereafter defined) to the Mortgage. Tenant is willing to
subordinate the Lease to the Mortgage so long as Tenant is assured that its
possession of the Premises will not be disturbed. Accordingly, Landlord, Tenant
and Lender agree that:

 

1. Definitions.

 

A. Date: October 27, 1997.

 

B. Landlord: Airport Bayway, Inc.

 

C. Lease: the Lease dated October 27, 1997, between Landlord and Tenant.

 

D. Lender: South Trust Bank, National Association, its successors and assigns,
and anyone else who succeeds to Landlord’s interest in the Lease through
foreclosure (both judicial and power-of-sale), or deed in lieu of foreclosure.

 

E. Loan: a loan of $1,455,000.00 by Lender to Landlord.

 

F. Mortgage: the Mortgage, Security Agreement and Assignment of Rents and
Leases, dated October 27, 1997, between Landlord and Lender, and any extensions,
modification, renewals, substitutions, replacements, or consolidations of any of
them.

 

G. Premises: the subject matter of the Lease located at 3001 Gandy Eoulevard,
Pinellas Park, Florida 34665.

 

H. Property: the real property described in Exhibit “A” to this Agreement.

 

I. Tenant: GTE Media Ventures Incorporated.

 

2. Nondistubance. So long as no uncured event of default under the Lease is in
existence beyond any applicable grace or curative period, Lender will not
disturb Tenant’s possession of the Premises.

 



--------------------------------------------------------------------------------

3. Attornment. If Lender succeeds to Landlord’s interest in the Lease, Tenant
will be bound to Lender according to the Lease for the balance of the term of
the Lease and any extension of the Lease as if Lender were the Landlord under
the Lease, and Tenant will attorn to Lender as its Landlord, immediately upon
Lender’s succeeding to the interest of Lardlord under the Lease; and Tenant will
be obligated to pay rent to Lender upon Tenant’s receipt of written notice from
Lender that it has succeeded to the interest of Landlord in the Lease Subject to
Paragraph 4, upon such attornment the rights and obligations of Tenant and
Lender will be the same as they would have been if Lender had been landlord
under the Lease. Notwithstanding the terms of this Paragraph 3, Tenant will be
obligated to pay rent directly to Lender prior to Lender’s succeeding to
Landlord’s interest in the Lease upon the earlier of Tenant’s receipt of a copy
of (a) notice from Lender to Tenant that Landlord is in default under the terms
and conditions of the Note evidencing the Loan and/or the loan instruments
securing same and that Landlord has failed to cure said default within the cure
period permitted and instructing Tenant to pay all rents under the Lease to
Lender from and after said notice, by virtue of the authority herein and in the
Assignment of Rents and Leases recorded at O.R. Book             , Page
            , Public Records of Pinellas County, Florida; (b) an order of
sequestration in favor of Lender; or (c) notice of Lender having taken
possession of the Premises either by consent or by the appointment of a
receiver. Tenant is hereby expressly authorized and directed by Landlord to pay
in accordance with this Paragraph 3 any and all amounts due Landlord pursuant to
the Lease to Lender or such nominee as Lender may designate in writing delivered
to and received by Tenant, said Tenant being expressly relieved of any and all
duty, liability or obligation to Landlord in respect of all payments so made.

 

4. Limitation on Lender’s Obligations. If Lender succeeds to the interest of
Landlord in the Lease, Lender will not be:

 

a. Liable for any act or omission of any prior landlord (including Landlord),
unless and to the extent Lender continues such act or omission; or

 

b. Subject to any offsets or defenses which Tenant may have against any prior
landlord (including Landlord) unless and to the extent Lender continues the act
or omission which gave rise to such offset or defense; or

 

c. Found by any rent or additional rent or advance rent which Tenant may have
paid for more than the then current month to any prior landlord (including
Landlord) and all such rent will remain due and owing without regard to such
advance payment except to the ex_ent Lender actually receives such rent from
such prior Landlord; or

 

d. Bound by any amendment or modification of the Lease made without Lender’s
consent and written approval.

 

5. Subordination. Subject to the terms of this Agreement, the Lease now is, and
will be, subject and subordinate to the Mortgage. This Agreement will not limit
Lender’s rights under the Mortgage or any other instruments executed in
connection with the Loan.

 

6. Limitation on Tenant’s Rights. In the absence of Lender’s prior written
consent, Tenant will not: (a) prepay the rent under the Lease for more than one
(1) month in advance, (b) enter into any agreement with Landlord to amend or
modify the Lease, or (c) voluntarily surrender the Premises or terminate the
Lease except pursuant to the terms of the Lease.

 

7. Curing Defaults; Landlord’s Termination. If Landlord fails to perform any of
its obligations under the Lease, Tenant will give written notice of the failure
to Lender and Lender will have the right (but not the obligation) to cure such
failure. Tenant will not take any action with respect to such failure under the
Lease, including without limitation any action to terminate, rescind, or avoid
the Lease or to withhold any rent under the Lease, for a period of thirty (30)
days after receipt of such written notice by Lender; however, in the case of any
default which cannot with diligence be cured within said thirty (30) day period,
if Lender proceeds promptly to cure such failure and prosecutes the curing of
such failure with diligence and continuity, the time within which such failure
may be cured will be extended for such period as may be reasonably

 



--------------------------------------------------------------------------------

necessary to complete the curing of such failure with diligence and continuity
(but in no event shall such additional period exceed ninety (90) days). If
Landlord exercises its rights to terminate the Lease pursuant to Section 18 or
Section 19 of the Lease, Lender will have the right (but not the obligation) to
elect to repair or restore the Premises. Lender will give Tenant notice of its
election (if at all) within fifteen (15) days after Landlord terminates the
Lease. If Lender so elects to repair or restore the Premises, Landlord’s
termination of the Lease will be ineffective and Lender will have the right to
repair or restore the Premises within the periods set forth in relevant
paragraphs of the Lease, but any such election by Lender shall not affect
Tenant’s rights under Sections 18 and 19 of the Lease.

 

8. Amendments and Binding Effect. This Agreement may be modified only by an
agreement in writing signed by Landlord, Tenant and Lender. Subject to Section
15 of the Lease, this Agreement will inure to the benefit of and will be binding
upon Landlord, Tenant and Lender, their successors and assigns.

 

9. Counterparts. This Agreement may be executed in several counterparts, and,
when executed by Landlord, Tenant and Lender, will constitute one agreement,
binding upon them, even though they are not signatories to the original or the
same counterpart.

 

10. Notices. All notices under this Agreement will be in writing and will be
considered properly given if mailed by first class United States mail, postage
prepaid, registered,              certified with return receipt requested, or if
personally delivered to the intended addressee, or by prepaid telegram. Notice
by mail will be effective two (2) days after deposit in the United States mail.
Notice given in any other manner will be effective when received by the
addressee. For purposes of notices, the addresses of Landlord, Tenant and Lender
are:

 

Landlord:

   Airport Bayway, Inc.      3802 S. Westshore Boulevard      Tampa, Florida
33611      Attention: Mark E. Miller       

Tenant:

   GTE Media Ventures Incorporated      c/o Cushman & Wakefield of Florida, Inc.
     One Tampa City Center, Suite 1900      Tampa, Florida 33602      Attn:
Lease Administrator       

With a

copy to:

   Baker & Botts, LLP      2001 Ross Avenue      Dallas, Texas 75201      Attn:
Joel Overton, Jr.       

Lender:

   SouthTrust Bank, National Association      One Tampa City Center      210 N.
Franklin Street      Tampa, Florida 33602      Attn: Frank A. Boullosa

 

Any of them may change its address for notice to any other location within the
continental United States by the giving of thirty (30) days notice in the manner
set forth in this paragraph.

 



--------------------------------------------------------------------------------

Landlord, Tenant and Lender have executed this Agreement as of the 27 day of
October, 1997.

 

       

LANDLORD:

       

AIRPORT BAYWAY, INC.,

A Florida corporation

            By:  

/s/ Mark E. Miller

               

--------------------------------------------------------------------------------

           

Name:

 

Mark E. Miller

           

Title:

 

Vice President

 

STATE OF FLORIDA

   )      )

COUNTY OF HILLSBOROUGH

   )

 

The foregoing instrument was acknowledged before me this 21st day of October,
1997, by Mark E. Miller, as Vice President of Airport Bayway, Inc., a Florida
corporation, on behalf of the corporation. He is personally known to me, or has
produced             as identification.

 

           

/s/ Illegible

           

--------------------------------------------------------------------------------

           

Name: Illegible

           

Notary Public, State of Florida

(NOTARY SEAL)

        [SEAL]  

Cindy McGaughan

MY COMMISSION __ CC636300 EXPIRES

July 31, 2001

BONDED THRL TROY FAIN INSURANCE, INC.

     

My commission number is :

My commission expires:

 

           

TENANT:

           

GTE MEDIA VENTURES

INCORPORATED, a Delaware corporation

            By:  

/s/ William D. Wilson

               

--------------------------------------------------------------------------------

           

Name:

 

William D. Wilson

           

Title:

 

President ____________

 

STATE OF Illegible

   )   

APPROVED AS TO FORM

     )   

BAKER & BOTTS, L.L.P.

COUNTY OF Dallas

   )   

By:

 

/s/ Illegible

           

--------------------------------------------------------------------------------

 

The foregoing instrument was acknowledged before me this 27 day of October,
1997, by William D. Wilson, as President of GTE MEDIA VENTURES INCORPORATED, a
Delaware corporation, on behalf of said entity. He/she is personally known to
me, or has produced                                      as identification

 

            /s/ Bethann C. Gundersen            

--------------------------------------------------------------------------------

           

Name: Bethann C. Gundersen

(NOTARY SEAL)

     

Notary Public, State of _________

[SEAL]  

BETHANN C. GUNDERSEN

MY COMMISSION EXPIRES

December 13, 2000

                   

My commission number is :

My commission expires:

 



--------------------------------------------------------------------------------

LENDER:

SOUTHTRUST BANK, NATIONAL ASSOCIATION, a National association By:  

/s/ Frank A. Boullosa

   

--------------------------------------------------------------------------------

   

Frank A. Boullosa

Senior Vice President

 

STATE OF FLORIDA

   )      )

COUNTY OF HILLSBOROUGH

   )

 

The foregoing instrument was acknowledged before me this 21st day of October,
1997, by Frank A. Boullosa, as Senior Vice President of SouthTrust Bank,
National Association, a national association. He/she is personally known to me.
or has produced                      as identification

 

/s/ Illegible

--------------------------------------------------------------------------------

Name: _____________________________________

Notary Public, State of Florida

(NOTARY SEAL)

My commission number is :

My commission expires:

[SEAL]  

K SUSAN DAWSON

My Commission CC48__

Expires Oct. 22, 1998

 



--------------------------------------------------------------------------------

EXHIBIT “A”

 

The West 1/2 of the Northeast 1/4 of the Northwest 1/4 of Section 26, Township
30 South, Range 16 East. Pinellas County, Florida, lying North of the North
right of way line of 28th Street Extension and being more particularly described
as follows:

 

BEGIN at the Northwest corner of the West 1/2 of the Northeast 1/4 of the
Northwest 1/4 of said Section 26; thence on the West boundary thereof, South
00°13’53” West, a distance of 138.00 feet to the intersection with the northerly
boundary of Parcel 6 of Gateway Centre Business Park according to the map or
plat thereof as recorded in Plat Book 97, Page 1 of the Public Records of
Pinellas County, Florida; thence on the Northerly boundary thereof, South
89°48’21” East, a distance of 331.28 feet to the Northeast corner of Parcel 6;
thence on the East boundary thereof, South 00°28’13” East, a distance of 647.89
feet to a point of intersection with the Northerly right of way line of 28th
Street Extension; thence on said right of way line on a curve, concave
Southeasterly, having a radius of 6680.41 feet and a central angle of 03°27’58”,
thence Northeasterly along the arc of said curve to the right, a distance of
404.14 feet, said arc subtended by a chord which bears North 53°30’45” East, a
distance of 404.08 feet to the point of intersection with the East boundary of
the West 1/2 of the Northeast 1/4 of the Northwest 1/4 of said Section 26, also
being the West boundary of Parcel 7 of aforesaid Gateway Centre Business Park;
thence on the West boundary thereof, North 00°10’06” East, a distance of 544.45
feet to the intersection with the North boundary of the West 1/2 of the
Northeast 1/4 of the Northwest 1/4 of said Section 26; thence on said North
boundary, North 89°48’17” West, a distance of 662.52 feet, to the Point of
Beginning.

 



--------------------------------------------------------------------------------

ESTOPPEL CERTIFICATE

 

The undersigned hereby certifies to SOUTHTRUST BANK, NATIONAL ASSOCIATION and
its affiliates and their respective successors and assigns (“Addressee”) that,
as of October 27, 1997:

 

1. GTE Media Ventures Incorporated, a Delaware corporation (the “Tenant”) is the
tenant under the lease (the “Original Lease”) dated October 27, 1997, by and
between Tenant and Airport Bayway, Inc., a Florida corporation (the “Landlord”),
as landlord, affecting premises commonly known as 3001 Gandy Boulevard, Pinellas
Park, Florida (the “Premises”).

 

2. A true and complete copy of the original Lease and all amendments thereto is
attached hereto as Exhibit A. The Original Lease has not been modified or
amended, except as follows: that certain letter dated October 27, 1997 from
Tenant to Landlord waiving certain contingencies within Section 2 of the Lease
(the “Contingency Waiver Letter”), attached as part of Exhibit A (the Original
Lease, as so amended, is herein called the “Lease”).

 

3. The date upon which the term of this Lease actually commenced was October 27,
1997 and shall expire on February 29, 2008, unless sooner terminated or renewed
pursuant to the terms of this Lease up to three (3) renewals often (10) years
each. This Lease is in full force and effect, no contingencies to the Lease
remain in existence under Section 2 of the Lease or otherwise (except as set
forth in the Contingency Waiver Letter) and the Lease is the only agreement
between Landlord and Tenant relating in any way to the Premises, except the
Contingency Waiver Letter.

 

4. All conditions to Tenant’s obligation to pay all rents and other payments
required under this Lease have been satisfied and rent shall commence on
December 26, 1997, subject to the terms of Section 4(a) of the Lease. No such
rents or other payments have been paid more than one (1) month in advance of
their due date. The annual minimum rent is currently $293,440.30.

 

5. To the best of Tenant’s knowledge, there is no existing default or claimed
default by either Landlord or Tenant under this Lease. To the best of Tenant’s
knowledge, no event has occurred which, with the passage of time or the giving
of notice, or both, would constitute a default by either Landlord or Tenant
under this Lease. To the best of Tenant’s knowledge Tenant has no existing
defenses or offsets against Landlord’s enforcement of the Lease, and no cha_ge,
lien or claim of offset against rents due or to become due under the Lease.

 

6. No actions, voluntary or otherwise, are pending against Tenant or any of its
shareholders under any bankruptcy, receivership, insolvency or similar laws of
the United States or any state thereof.

 

The undersigned Tenant acknowledges that Addressee(s) will rely on this Estoppel
Certificate and that any lender and/or successor or assign of Addressee(s) shall
also be entitled to rely on the statements made herein.

 

“TENANT”

GTE MEDIA VENTURES INCORPORATED, a Delaware corporation By:        

--------------------------------------------------------------------------------

Print Name: William D. Wilson

Title: _____________________

 

APPROVED AS TO FORM AND LEGALITY

/s/ Illegible

--------------------------------------------------------------------------------

Attorney, G_E Telephone Operations

Date:

 

10/27/97

 



--------------------------------------------------------------------------------

EXHIBIT “A”

 

The West 1/2 of the Northeast 1/4 of the Northwest 1/4 of Section 26, Township
30 South, Range 16 East, Pinellas County, Florida, lying North of the North
right of way line of 28th Street Extension and being more particularly described
as follows:

 

BEGIN at the Northwest corner of the West 1/2 of the Northeast 1/4 of the
Northwest 1/4 of said Section 26; thence on the West boundary thereof, South
00°13’53” ‘West, a distance of 138.00 feet to the intersection with the
northerly boundary of Parce 6 of Gateway Centre Business Park according to the
map or plat thereof as recorded in Plat Book 97, Page 1 of the Public Records of
Pinellas County, Florida; thence on the Northerly boundary thereof, South
89°48’21” East, a distance of 331.28 feet to the Northeast corner of Parcel 6;
thence on the East boundary thereof, South 00°28’13” East, a distance of 647.89
feet to a point of intersection with the Northerly right of way line of 28th
Street Extension; thence on said right of way line on a curve, concave
Southeasterly, having a radius of 6680.41 feet and a central angle of 03ñ27’58”,
thence Northeasterly: along the are of said curve to the right, a distance of
404.14 feet, said are subtended by _ chord which bears North 53°30’45” East, a
distance of 404.08 feet to the point of intersection with the East boundary of
the West 1/2 of the Northeast 1/4 of the Northwest 1/4 of said Section 26, also
being the West boundary of Parcel 7 of aforesaid Gateway Center Business Park;
thence on the West boundary thereof, North 00ñ10’06” East, a distance of _44.45
feet to the intersection with the North boundary of the West 1/2 of the
Northeast 1/4 of the Northwest 1/4 of said Section 26; thence on said North
boundary, North 89°48’17” West, a distance of 662.52 feet, to the Point of
Beginning.

 



--------------------------------------------------------------------------------

EXHIBIT A

TO

ESTOPPEL CERTIFICATE

 

Attached:

 

Lease Agreement dated October 27, 1997

 

Contingency Waiver Letter dated October 27, 1997

 



--------------------------------------------------------------------------------

October 27, 1997

 

Airport Bayway, Inc.

3802 S. West Shore Boulevard

Tampa, Florida 33611

 

Attn: Mark E. Miller

 

  Re: Lease between GTE Media Ventures Incorporated (“Tenant”) and Airport
Bayway, Inc. (“Landlord”) for the Premises located at 3001 Gandy Boulevard,
Pinellas Park, Florida 34665 (the “Lease”)

 

Gentlemen:

 

We have entered into the above-referenced Lease with you subject to the
contingencies set forth in Section 2 of the Lease. As permitted by the Lease,
Tenant does hereby waive a_ of the contingencies and its rights of termination
under Sections 2 (a), 2(b) and 2(c) of the Lease. Tenant does not however waive
the contingency under Section 2(d) nor Landlord’s obligations thereunder but
such contingency and obligations shall be automatically satisfied upon
Landlord’s acquiring title to the Premises (as defined in the Lease) if
accomplished prior to November 15, 1997.

 

Sincerely, GTE MEDIA VENTURES INCORPORATED By:  

/s/ William D.Wilson

   

--------------------------------------------------------------------------------

   

Name:    William D.Wilson

   

Title:      _______________________________

Date:

 

October 27, 1997

 

APPROVED AS TO FORM

BAKER & BOTTS, L.L.P.

By:  

/s/ Illegible

   

--------------------------------------------------------------------------------

 